           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 1 of 119



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA
    1600 Arch St., Suite 300
    Philadelphia, PA 19103

STATE OF NEW JERSEY
     Richard J. Hughes Justice Complex          Case No. _______
     25 Market Street
     Trenton, NJ 08625-0080
                                                COMPLAINT FOR
STATE OF CALIFORNIA                             DECLARATORY AND
     1300 I Street                              INJUNCTIVE RELIEF
     Sacramento, CA 94814

STATE OF COLORADO
     1300 Broadway, 10th Floor
     Denver, CO 80203

STATE OF DELAWARE
     Carvel State Office Building
     820 N. French Street, 5th Floor
     Wilmington, DE 19801

DISTRICT OF COLUMBIA
     441 4th Street, N.W.
     Suite 630S
     Washington, D.C. 20001

STATE OF ILLINOIS
     100 West Randolph St.
     Chicago, IL 60601.

COMMONWEALTH OF MASSACHUSETTS
    One Ashburton Place
    Boston, MA 02108

STATE OF MICHIGAN
     P.O. Box 30758
     Lansing, MI 48909

STATE OF MINNESOTA
     445 Minnesota Street, Suite 1400
     St. Paul, MN 55101
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 2 of 119




STATE OF NEW MEXICO
     408 Galisteo Street
     Villagra Building
     Santa Fe, NM 87501

STATE OF NORTH CAROLINA
     114 W. Edenton Street
     Raleigh, NC 27603

STATE OF OREGON
     1162 Court St. NE
     Salem, OR 97301

STATE OF RHODE ISLAND
     150 South Main Street
     Providence, RI 02903

STATE OF VERMONT
     109 State Street
     Montpelier, VT 05609

COMMONWEALTH OF VIRGINIA
    202 North Ninth Street
    Richmond, VA 23219

STATE OF WASHINGTON
     800 5th Avenue
     Suite 2000
     Seattle, WA 98104-3188

STATE OF WISCONSIN
     Post Office Box 7857
     Madison, WI 53707-7857

                            Plaintiffs,

                     v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of the United States Department of Education
       400 Maryland Avenue, S.W.
       Washington, D.C. 20202




                                              2
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 3 of 119




UNITED STATES DEPARTMENT OF EDUCATION
     400 Maryland Avenue, S.W.
     Washington, D.C. 20202

UNITED STATES OF AMERICA,

                              Defendants.


                                        INTRODUCTION

       1.      Plaintiffs Commonwealth of Pennsylvania, State of New Jersey, State of

California, State of Colorado, State of Delaware, District of Columbia, State of Illinois,

Commonwealth of Massachusetts, State of Michigan, State of Minnesota, State of New Mexico,

State of North Carolina, State of Oregon, State of Rhode Island, State of Vermont,

Commonwealth of Virginia, State of Washington, and State of Wisconsin (collectively, “the

Plaintiff States” or “the States”) bring this action against Defendants Secretary Elisabeth D.

DeVos, the U.S. Department of Education (the “Department”), and the United States of America

to prevent implementation of the unlawful rule recently promulgated by the Department titled

Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal

Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or “Rule”).

       2.      If the Rule is permitted to take effect, students across the country will return to

school in the fall with less protection from sexual harassment.1 The Rule will reverse decades of

effort to end the corrosive effects of sexual harassment on equal access to education—a

commitment that, until now, has been shared by Congress and the Executive Branch across

multiple elections and administrations, as well as by state and local officials and school


       1
       Unless otherwise stated, this Complaint uses the term “sexual harassment” to
encompass all forms of sexual harassment, including sexual violence and sexual assault.


                                                 3
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 4 of 119



administrators. And because of the Rule’s impracticable effective date, primary, secondary, and

postsecondary schools across the country will be required to completely overhaul their systems

for investigating and adjudicating complaints of sexual harassment in less than three months, in

the midst of a global pandemic that has depleted school resources, and with faculty, staff, and

student stakeholders absent from their campuses due to the pandemic and, in many cases, on

leave due to the summer.

       3.      The Department claims that its Rule effectuates Title IX of the Education

Amendments Act of 1972 (“Title IX”), but in reality the Rule undercuts Title IX’s mandate to

eradicate sex discrimination in federally funded education programs and activities.2 The Rule

creates substantive and procedural barriers to schools’ investigation and adjudication of sexual

harassment complaints, and discourages students and others from making sexual harassment

complaints. As a result, fewer sexual harassment complaints will be filed, and schools will be

less well equipped to protect their students’ safety and rid their programs and activities of the

pernicious effects of sex discrimination.

       4.      The Rule is unlawful. Without adequate justification or explanation, the Rule

strips away longstanding protections against sexual harassment in violation of Title IX’s mandate

to prevent and remedy sex discrimination, and in ways that conflict with other federal and state

statutes and Supreme Court precedent. For example, the Rule will not allow a school to

investigate and remedy an egregious but isolated incident of sexual harassment, including some

forms of unwanted touching, under Title IX because such harassment is no longer sufficiently

       2
         With only limited exception, Title IX applies to all entities that receive federal funds
from the Department, including primary, secondary, and postsecondary public and private
schools, as well as museums, libraries, cultural centers and other entities that operate education
programs or activities. Unless otherwise stated, this Complaint uses the word “schools” to refer
generally to all recipients of federal funding subject to Title IX and the new Title IX Rule.


                                                  4
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 5 of 119



“pervasive” to fall within the Rule’s narrowed definition of sexual harassment. Similarly, the

Rule will eliminate a school’s ability to open a Title IX investigation into sexual harassment of a

former student because that student is no longer “participating” in an education program or

activity—even where the former student left school because of the sexual harassment and even if

the alleged perpetrator remains associated with the campus. In addition, the Rule will prevent a

school from investigating a Title IX complaint by a student who is sexually harassed by another

student at an off-campus apartment because the harassment did not take place “under the

substantial control” of the school, even if the harassment limits the student’s ability to benefit

from or access the education program or activity. These and the Department’s other newly

created limitations on Title IX proceedings have no basis in Title IX.

       5.      The Rule also creates arbitrary and unlawful procedural requirements that will

chill reporting of sexual harassment and make it harder for schools to reach fair outcomes as they

investigate and adjudicate those sexual harassment complaints that the Department still deems

cognizable under Title IX. For example, in postsecondary schools, the Rule will require third-

party advisors to conduct live, direct, oral cross-examination of the other party—even where the

advisor selected is a parent or the other party’s teacher and even where less traumatizing

methods exist to allow parties to ask questions of each other.

       6.      The Department’s imposition of one-size-fits-all formal procedures—regardless

of the nature of the complaint or the institutional setting—will prevent schools from formulating

fair and equitable grievance procedures based on schools’ individual circumstances and expertise

in providing equitable educational opportunities to their students. In addition, the Rule’s mandate

that schools dismiss from Title IX proceedings sexual harassment complaints that fall outside the

Rule’s ambit will result in many schools feeling compelled—as a matter of state law, to ensure



                                                  5
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 6 of 119



the nondiscriminatory educational experience promised by Title IX, or both—to create separate

grievance processes to investigate and adjudicate the same underlying allegations: one for sexual

harassment that satisfies the Department’s crabbed standards, which can be adjudicated in “Title

IX proceedings,” and another for sexual harassment as it has been widely understood, which

must be relegated to “non-Title IX proceedings.” The incentives that the Rule creates for schools

are inequitable if not perverse: a school risks its federal funding if it does not strictly comply

with even one of the Department’s new procedural requirements, but a school that fails to

respond to sexual harassment, even in a manner that is just short of clearly unreasonable, may

not lose its funding.

       7.      The Rule’s defects stem in part from a flawed rulemaking process. The

Department included in the final Rule new substantive provisions that are not a logical outgrowth

of the proposed rule, negating the States’ (and the public’s) opportunity to comment on the

consequences of these provisions. Further, the Department has buried even more requirements

and prohibitions in its hundreds of pages of preamble and nearly two thousand footnotes,

including some that conflict with the text of the final Rule itself. Moreover, the Department

failed to provide the public with the data and analysis underlying the Rule, contributing to a cost-

benefit analysis that arbitrarily and intentionally disregarded key factors, including the

substantial and quantifiable mental health, physical health, emotional, and economic costs to

students who are harmed as a result of the Rule.

       8.      The Department acknowledges that sexual harassment is a form of sex

discrimination that can create an unsafe and unwelcoming school environment, interfering with

students’ learning, impacting their mental and physical health well after the conduct itself has

ceased, and potentially affecting survivors’ family, friends, and other community members. It



                                                   6
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 7 of 119



also acknowledges that these harms are often exacerbated if the individual is forced to relive the

incident of harassment in the context of investigatory, judicial, or other proceedings, such as the

grievance procedures required by the Rule. Nevertheless, the Rule the Department has issued

will exacerbate and inflict untold irreparable harm on students nationwide, including the more

than 20 million school-age children enrolled in the Plaintiff States’ public education systems and

over 7 million students enrolled in the Plaintiff States’ higher education institutions.

       9.      According to the federal government’s own data, sexual harassment against

students remains pervasive and mostly unreported. With the Department’s final Rule, sexual

harassment will not become less common—but it will, as the Department acknowledges in the

Rule, become even less regularly reported and remedied.

       10.     Compounding the harms imposed by the Rule is its unduly short effective date

of August 14, 2020, which is itself an affront to schools and students. Schools nationwide will be

forced to undertake wholesale revisions of their sexual harassment policies and procedures in

less than three months, in the midst of the ongoing global health crisis caused by the novel

coronavirus (COVID-19) pandemic, and while most students and many administrators and

faculty are away from school for the summer. This will leave schools unable to engage students,

faculty, staff, parents, and other affected stakeholders in their educational communities as they

ordinarily would when undertaking such an initiative, and thus unable to complete required

internal review and approval processes. The resulting rushed policies will cause confusion and

mistrust and will lack the buy-in necessary for effective implementation. Under normal

circumstances, requiring schools to overhaul their policies and procedures, re-negotiate

collective bargaining agreements, and implement the Rule’s hiring, training, and other

requirements in less than three months would impose an extraordinarily difficult burden. Given



                                                  7
              Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 8 of 119



the ongoing uncertainty caused by the COVID-19 pandemic and the strain it has placed on

education institutions, Defendants’ decision to require compliance with the Rule by August 14,

2020, is inexplicable.

        11.     Plaintiffs respectfully request that the Court stay the effective date of the Rule

pending judicial review; grant them declaratory and injunctive relief from the Rule, on a

preliminary and permanent basis; vacate and set aside the Rule; and award them such other relief

as is requested herein.



                                  JURISDICTION AND VENUE

        12.     This action arises under Title IX of the Education Amendments of 1972, 20

U.S.C. §§ 1681–88, and the Administrative Procedure Act (APA), 5 U.S.C. §§ 553, 701–06. This

Court has subject matter jurisdiction under 28 U.S.C. § 1331.

        13.     This Court has authority to issue declaratory relief, injunctive relief, and other

relief pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, and the APA, 5

U.S.C. §§ 702, 705–706.

        14.     This is a civil action in which Defendants are agencies of the United States or

officers of such an agency. Venue is proper in this Court because a defendant resides in this

district, a substantial part of the events giving rise to this action occurred in this district, and a

plaintiff resides in this district and no real property is involved. See 28 U.S.C. § 1391(e)(1)(A)–

(C).



                                        PLAINTIFF STATES

        15.     Plaintiff Commonwealth of Pennsylvania is a sovereign state of the United States

of America. This action is brought on behalf of the Commonwealth by Attorney General Josh

                                                    8
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 9 of 119



Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1. Attorney

General Shapiro brings this action on behalf of the Commonwealth pursuant to his statutory

authority. 71 Pa. Stat. § 732-204.

       16.     Plaintiff State of New Jersey is a sovereign state of the United States of America.

This action is being brought on behalf of the State by Attorney General Gurbir S. Grewal, the

State’s chief legal officer. N.J. Stat. Ann. § 52:17A-4(e), (g).

       17.     Plaintiff State of California is a sovereign state of the United States of America.

This action is being brought on behalf of the State by California Attorney General Xavier

Becerra, the State’s chief law officer, Cal. Const., art. V, § 13, who has the duty to see that the

laws of the State are uniformly and adequately enforced, and Governor Gavin Newsom, the

State’s chief executive officer, who is responsible for overseeing the operations of the State and

ensuring that its laws are faithfully executed, Cal. Const., art. V, § 1.

       18.     Plaintiff State of Colorado is a sovereign state of the United States of America.

This action is brought on behalf of the State of Colorado by Attorney General Phillip J. Weiser,

who is the chief legal counsel of the State of Colorado, empowered to prosecute and defend all

actions in which the state is a party. Colo. Rev. Stat. § 24-31-101(1)(a).

       19.     Plaintiff State of Delaware is a sovereign state of the United States of America.

This action is brought on behalf of the State of Delaware by Attorney General Kathleen

Jennings, the “chief law officer of the State.” Darling Apartment Co. v. Springer, 22 A.2d 397,

403 (Del. 1941). General Jennings also brings this action on behalf of the State of Delaware

pursuant to her statutory authority. Del. Code Ann., tit. 29, § 2504.

       20.     Plaintiff District of Columbia is a sovereign municipal corporation organized

under the Constitution of the United States. It is empowered to sue and be sued, and it is the local



                                                   9
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 10 of 119



government for the territory constituting the permanent seat of the federal government. The

District is represented by and through its chief legal officer, the Attorney General for the District

of Columbia, Karl A. Racine. The Attorney General has general charge and conduct of all legal

business of the District and all suits initiated by and against the District and is responsible for

upholding the public interest. D.C. Code § 1-301.81.

       21.     Plaintiff State of Illinois is a sovereign state of the United States of America. This

action is being brought on behalf of the State by Attorney General Kwame Raoul, the State’s

chief legal adviser to the State of Illinois. His powers and duties include acting in court on behalf

of the State on matters of public concern. See 15 ILCS 205/4.

       22.     Plaintiff Commonwealth of Massachusetts is a sovereign state of the United

States of America. This action is brought on behalf of the Commonwealth by Attorney General

Maura Healey, who has both statutory and common-law authority and responsibility to represent

the public interest for the people of Massachusetts in litigation, as well as to represent the

Commonwealth, state agencies, and officials in litigation. Feeney v. Commonwealth, 366 N.E.2d

1262, 1266-67 (Mass. 1977); Mass. Gen. Laws ch. 12, § 3.

       23.     Plaintiff State of Michigan is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Dana Nessel, the State of

Michigan’s chief law enforcement officer, pursuant to her statutory authority. Mich. Comp. Laws

§ 14.28.

       24.     Plaintiff State of Minnesota is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Keith Ellison, the chief law

officer of the State. Minn. Stat. § 8.01.




                                                  10
              Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 11 of 119



        25.     Plaintiff State of New Mexico is a sovereign state of the United States of

America. New Mexico is represented by its Attorney General, Hector Balderas, who is

authorized to assert the state’s interests in state and federal courts.

        26.     Plaintiff State of North Carolina is a sovereign state of the United States of

America. This action is brought on behalf of the State of North Carolina by Attorney General

Joshua H. Stein, who is the chief legal counsel of the State of North Carolina and who has both

statutory and constitutional authority and responsibility to represent the State, its agencies, its

officials, and the public interest in litigation. N.C. Gen. Stat. § 114-2.

        27.     Plaintiff State of Oregon, acting by and through the Attorney General of Oregon,

Ellen F. Rosenblum, is a sovereign state of the United States of America. The Attorney General

is the chief law officer of Oregon and is empowered to bring this action on behalf of the State of

Oregon, the Governor, and the affected state agencies under Or. Rev. Stat. §§ 180.060, 180.210,

and 180.220.

        28.     Plaintiff State of Rhode Island is a sovereign state of the United States of

America. This action is brought on behalf of the State by Attorney General Peter F. Neronha, the

State’s chief legal officer. R.I.G.L. § 42-9-5; R.I. Const., art. IX § 12.

        29.     Plaintiff State of Vermont is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Thomas J. Donovan, Jr., the

State’s chief legal officer. See Vt. Stat. Ann. tit. 3, §§ 152, 157.

        30.     Plaintiff the Commonwealth of Virginia is a sovereign state of the United States

of America. This action is brought on behalf of the Commonwealth by Attorney General Mark

R. Herring. As chief executive officer of the Department of Law, General Herring performs all




                                                   11
              Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 12 of 119



legal services in civil matters for the Commonwealth. Va. Const. art. V, § 15; Va. Code Ann.

§§ 2.2-500, 2.2-507.

        31.     Plaintiff State of Washington is a sovereign state of the United States of America.

Washington is represented herein by its Attorney General, Bob Ferguson, who is the State’s chief

legal adviser. The powers and duties of the Attorney General include acting in federal court on

matters of public concern to the State.

        32.     Plaintiff State of Wisconsin is a sovereign state of the United States of America.

This action is brought on behalf of the State of Wisconsin by Attorney General Joshua L. Kaul

pursuant to his authority under Wis. Stat. § 165.015(6). Attorney General Kaul brings this action

at the request of Governor Tony S. Evers pursuant to Wis. Stat. § 165.25(1m).

        33.     In filing this action, Plaintiff States seek to protect themselves and the students

and schools in their States from harm caused by Defendants’ illegal conduct and prevent further

harm. Those injuries include harm to Plaintiff States’ proprietary, sovereign, and quasi-sovereign

interests.



                                          DEFENDANTS

        34.     Defendant Elisabeth D. DeVos is Secretary of the United States Department of

Education and is sued in her official capacity. Her principal address is 400 Maryland Avenue,

S.W., Washington, D.C. 20202.

        35.     Defendant United States Department of Education is an executive agency of the

United States of America. Its principal address is 400 Maryland Avenue, S.W., Washington,

D.C. 20202.




                                                  12
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 13 of 119



       36.     Secretary DeVos is responsible for carrying out the duties of the Department of

Education under the Constitution of the United States of America and relevant statutes, including

Title IX of the Education Amendments Act of 1972.



                                  FACTUAL ALLEGATIONS

I.     STATUTORY AND REGULATORY BACKGROUND

       A. Title IX of the Education Amendments of 1972

       37.     Congress enacted Title IX in 1972 to remedy “one of the great failings of the

American educational system” that had plagued America’s education institutions for generations,

namely, “the continuation of corrosive and unjustified discrimination against women” that

“reaches into all facets of education.” 118 Cong. Rec. 5803 (1972) (remarks of Senator Birch

Bayh, original sponsor of Title IX).

       38.     Title IX’s mandate is broad and unequivocal: “No person in the United States

shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving Federal financial

assistance[.]” 1972 Education Amendments Act, Pub. L. No. 92-318, § 901(a), 86 Stat. at 373

(codified at 20 U.S.C. § 1681(a)).

       39.     Congress modeled Title IX on Title VI of the Civil Rights Act of 1964, which

provides: “No person in the United States shall, on the ground of race, color, or national origin,

be excluded from participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance.” Civil Rights Act of 1964,

Pub. L. No. 88352, § 601, 78 Stat. 252 (codified at 42 U.S.C. § 2000d).

       40.     Both Title IX and Title VI “sought to accomplish two related, but nevertheless

somewhat different, objectives”: “to avoid the use of federal resources to support discriminatory

                                                 13
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 14 of 119



practices” and “to provide individual citizens effective protection against those practices.”

Cannon v. Univ. of Chicago, 441 U.S. 677, 704 (1979).

       41.     Fifteen years after enacting Title IX, Congress enacted legislation clarifying that,

if any part of an institution receives federal funding, the whole institution must comply with Title

IX. Civil Rights Restoration Act of 1987, Pub. L. 100–259, 102 Stat. 28 (codified in relevant part

at 20 U.S.C. § 1687), superseding Grove City Coll. v. Bell, 465 U.S. 555 (1984).

       42.     To enforce Title IX, Congress “authorized and directed” every federal agency

providing financial assistance to education programs or activities to “effectuate the provisions

of” Title IX “by issuing rules, regulations, or orders of general applicability[.]” Pub. L. No. 92-

318, § 902, 86 Stat. at 374 (codified at 20 U.S.C. § 1682). The Department is one of many

federal agencies that provide financial assistance to education programs and activities.

       43.     As a result, any regulations issued by the Department pursuant to Title IX must

“effectuate” Title IX’s antidiscrimination mandate.

       44.     Congress further mandated that no agency can issue a rule, regulation, or order

effectuating Title IX “unless and until approved by the President.” Pub. L. No. 92-318, § 902, 86

Stat. at 374 (codified at 20 U.S.C. § 1682). In Executive Order 12250, the President delegated

this authority to the U.S. Attorney General. Exec. Order No. 12250, § 1-1, 45 Fed. Reg. 72,995

(Nov. 2, 1980).

       45.     Congress empowered federal agencies to enforce their Title IX rules and

regulations through “the termination of or refusal to grant or to continue assistance” or “by any

other means authorized by law.” Pub. L. No. 92-318, § 902, 86 Stat. at 374 (codified at 20 U.S.C.

§ 1682).




                                                 14
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 15 of 119



       46.     Although Congress created a robust administrative enforcement scheme in Title

IX, it also provided that any school that violates the statute should first receive notice of

noncompliance and be allowed to come into voluntary compliance with Title IX. Pub. L. No. 92-

318, § 902, 86 Stat. at 374 (codified at 20 U.S.C. § 1682).

       47.     Congress provided for judicial review of any agency rule, regulation, or

administrative enforcement decision issued to effectuate Title IX, which “shall not be deemed

committed to unreviewable agency discretion.” Pub. L. No. 92-318, § 903, 86 Stat. at 374–75

(codified at 20 U.S.C. § 1683).

       48.     Separate from this administrative enforcement scheme, victims of discrimination

can enforce Title IX through an implied private right of action, Cannon v. Univ. of Chicago, 441

U.S. 677, 717 (1979), including against States, Rehabilitation Act Amendments of 1986, 100

Stat. 1845 (codified at 42 U.S.C. § 2000d–7).

       49.     In 1992, the Supreme Court confirmed that schools can be held liable for violating

Title IX based on incidents of sexual harassment. Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S.

60, 75 (1992). And it further held that the students who have experienced sexual harassment can

seek money damages from schools in private civil suits. Id. at 75-76.

       50.     Since enacting Title IX, Congress has passed several other statutes reflecting its

intent to provide strong protections for individuals subjected to sexual violence and assault.

       51.     In 1990, Congress passed the Jeanne Clery Disclosure of Campus Security Policy

and Campus Crime Statistics Act (the “Clery Act”), Pub. L. No. 101–542, 104 Stat. 2384

(codified at 20 U.S.C. § 1092(f)), which imposes on postsecondary schools specific reporting

requirements about crimes committed on campus.




                                                  15
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 16 of 119



       52.     In 1994, Congress passed the Violence Against Women Act (“VAWA”), Pub. L.

No. 103–322, 108 Stat. 1902 (codified at 34 U.S.C. §§ 12291–12512), which provides for federal

funding to stop violent crimes committed against women.

       53.     In 2013, Congress passed the Campus Sexual Violence Elimination Act as part of

the VAWA Reauthorization Act. Violence Against Women Reauthorization Act of 2013, Pub. L.

No. 113-4, 127 Stat.54 (codified at 20 U.S.C. § 1092(f)(8)(B)(iv) & (C)). The Campus Sexual

Violence Elimination Act amended the Clery Act to better align it with Title IX and provide for a

survivor-centered approach to prevention and enforcement in schools. It encouraged greater

transparency at higher education institutions and required such institutions to prevent sexual

violence, protect victims, and investigate and resolve on or off campus complaints of sexual

violence, including domestic violence, stalking, and dating violence.

       B. The Department’s 1975 Title IX Regulations

       54.     In 1975, the U.S. Department of Health, Education and Welfare, the Department

of Education’s predecessor for matters relating to education, promulgated regulations to

effectuate the antidiscrimination mandate of Title IX. 34 C.F.R. pt. 106.

       55.     The regulations required schools to “adopt and publish grievance procedures

providing for prompt and equitable resolution of student and employee complaints alleging any

action which would be prohibited by [the regulations].” 34 C.F.R. § 106.8(b).

       56.     The regulations also prohibited schools from using or distributing publications

that “suggest[], by text or illustration, that such recipient treats applicants, students, or employees

differently on the basis of sex.” 34 C.F.R. § 106.9(b)(2).

       57.     Under the regulations, if the Department found that a school violated Title IX, the

school “shall take such remedial action as the Assistant Secretary [for Civil Rights] deems

necessary to overcome the effects of such discrimination.” 34 C.F.R. § 106.3(a).
                                                  16
               Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 17 of 119



        58.      Title IX provides an exemption for schools controlled by religious organizations

if its application would be inconsistent with the religious tenets of the organization. Pub. L. No.

92-318, § 901(a)(3), 86 Stat. at 373 (codified at 20 U.S.C. § 1681(a)(3)). The regulations

provided that any school that wished to claim the exemption was required to “submit[] in writing

to the Assistant Secretary a statement by the highest ranking official of the institution,

identifying the provisions of this part which conflict with a specific tenet of the religious

organization.” 34 C.F.R. § 106.12(a)–(b).

        59.      A congressional hearing to review these regulations reaffirmed Congress’s intent

to make the protections against sex discrimination in Title IX co-extensive with Title VI’s

protections against discrimination based on race, color, and national origin. For example, Senator

Bayh noted that Title IX “sets forth prohibition and enforcement provisions which generally

parallel the provisions of Title VI.” Sex Discrimination Regulations: Hearings before the

Subcommittee on Postsecondary Education of the Committee on Education and Labor, H.R. 94th

Cong., First Session, at 170 (June 17, 20, 23, 24, 25, & 26, 1975) (statement of Senator Bayh of

Indiana (quoting from his February 28, 1972, statement, 118 Cong. Rec. 5807 (emphasis in

original))).

        60.      The 1975 regulations were codified not only in the Department of Education’s

regulatory code, but also in the regulatory codes of 25 other agencies that also funded education

programs.3 E.g., Nondiscrimination on the Basis of Sex in Education Programs or Activities



        3
         See Agency for International Development, 22 C.F.R. pt. 229; Corporation for National
and Community Service, 45 C.F.R. pt. 2555; Department of Agriculture, 7 C.F.R. pt. 15a;
Department of Commerce, 15 C.F.R. pt. 8a; Department of Defense, 32 C.F.R. pt. 196;
Department of Energy, 10 C.F.R. pt. 1042; Department of Health and Human Services, 45
C.F.R. pt. 86; Department of Homeland Security, 6 C.F.R. pt. 17; Department of Housing and
Urban Development, 24 C.F.R. pt. 3; Department of Interior, 43 C.F.R. pt. 41; Department of


                                                 17
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 18 of 119



Receiving Federal Financial Assistance; Final Common Rule, 65 Fed. Reg. 52,858 (Aug. 30,

2000) (promulgating common rule to “promote consistent and adequate enforcement of Title IX”

by the adopting agencies).

       C. The Department’s Policy on Unlawful Sexual Harassment

       61.       Since the 1980s, the Department has recognized that sexual harassment is a form

of sex discrimination prohibited by Title IX.

       62.       Under the Reagan Administration, the Department’s Office for Civil Rights

(“OCR”) recognized sexual harassment as a serious problem that was prohibited by Title IX and

issued enforcement and policy guidance to all OCR regional directors accordingly. U.S. Dep’t of

Educ., Office for Civil Rights, Policy Mem., Antonio J. Califa, Director for Litigation

Enforcement and Policy Services (Aug. 31, 1981) (“Sexual harassment consists of verbal or

physical conduct of a sexual nature, imposed on the basis of sex . . . that denies, limits, provides

different, or conditions the provision of aids, benefits, services, or treatment protected under

Title IX.”); see also Dep’t of Educ., Sexual Harassment: It’s Not Academic Pamphlet (1988)4

(requiring education institutions, where sexual harassment is found, to “take immediate action to

stop and prevent further harassment, as well as initiate appropriate remedial measures”).

       63.       The Department’s position has been consistent with interpretations of other anti-

discrimination statutes.

Justice, 28 C.F.R. pt. 54; Department of Labor, 29 C.F.R. 36; Department of State, 22 C.F.R. pt.
146; Department of Transportation, 49 C.F.R. pt. 25; Department of Treasury, 31 C.F.R. pt. 28;
Department of Veterans Affairs, 38 C.F.R. pt. 23; Environmental Protection Agency, 40 C.F.R.
pt. 5; Federal Emergency Management Agency, 44 C.F.R. pt. 19; General Services
Administration, 41 C.F.R. pt. 101-4; National Aeronautics and Space Administration, 14 C.F.R.
pt. 1253; National Archives and Records Administration, 36 C.F.R. pt. 1211; National Science
Foundation, 45 C.F.R. pt. 618; Nuclear Regulatory Commission, 10 C.F.R. 5; Small Business
Administration, 13 C.F.R. pt. 113; Tennessee Valley Authority, 18 C.F.R. pt. 1317.
       4
           https://files.eric.ed.gov/fulltext/ED330265.pdf.


                                                  18
                Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 19 of 119



          64.     Under Title VII of the Civil Rights Act of 1964, sexual harassment is actionable

if, among other things, it creates a hostile environment because it is “sufficiently severe or

pervasive to alter the conditions of [the victim’s] employment and create an abusive working

environment.” Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67 (1986). Employees have a right to

file a Title VII complaint after leaving employment for any reason.

          65.     The Department has likewise incorporated the disjunctive “severe, pervasive, or

persistent” definition of hostile environment harassment into its enforcement of Title VI’s

prohibition of discrimination on the basis of race, color, and national origin. Department policy

stated that “harassment need not result in tangible injury or detriment to the victims of the

harassment” to create a hostile environment. Racial Incidents and Harassment Against Students

at Educational Institutions, 59 Fed. Reg. 11,448, 11,450 (Mar. 10, 1994). The Department

further recognized that Title VI and Title IX set similar legal standards. Id. at 11,451 n.2. Title

VI does not limit who is able to file a complaint of harassment based on race, color, or national

origin.

          66.     Beginning in 1997 and continuing until the promulgation of the Rule, OCR issued

policy documents that established foundational requirements for how schools must respond to

sexual harassment. The Department enforced these policies for more than two decades. Sexual

Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third

Parties, 62 Fed. Reg. 12,034 (Mar. 13, 1997) (the “1997 Policy”); Revised Sexual Harassment

Guidance: Harassment of Students by School Employees, Other Students, or Third Parties, 66

Fed. Reg. 5512 (Jan. 19, 2001) (the “2001 Policy”); Stephanie Monroe, Assistant Sec’y for Civil

Rights, U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter (Jan. 25, 2006) (the




                                                  19
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 20 of 119



“2006 Letter”)5; Russlyn Ali, Assistant Sec’y for Civil Rights, U.S. Dep’t of Educ., Office for

Civil Rights, Dear Colleague Letter (Apr. 4, 2011, withdrawn Sept. 22, 2017) (the “2011

Letter”)6; U.S. Dep’t of Educ., Questions and Answers on Title IX and Sexual Violence (Apr. 24,

2014, withdrawn Sept. 22, 2017) (the “2014 Q&A”)7; U.S. Dep’t of Educ., Q&A on Campus

Sexual Misconduct (Sept. 2017) (the “2017 Q&A”).8

       67.       Both the 1997 Policy and the 2001 Policy went through a notice and comment

process prior to final publication in the Federal Register. Sexual Harassment Guidance: Peer

Sexual Harassment, 61 Fed. Reg. 42,728 (Aug. 16, 1996); Sexual Harassment Guidance:

Harassment of Students by School Employees, 61 Fed. Reg. 52,172 (Oct. 4, 1996); Revised

Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or

Third Parties, 65 Fed. Reg. 66,092 (Nov. 2, 2000).

       68.       These policy documents set forth schools’ obligation to provide students with an

education experience free from sexual harassment. That obligation entails preventing sexual

harassment, ending it when it occurs, preventing its recurrence, and remedying its effects.

       69.       In these policy documents, the Department consistently set forth and reaffirmed

certain fundamental principles relating to administrative enforcement of Title IX with respect to

sexual harassment: (1) schools are obligated to take affirmative steps to prevent sexual

harassment, end harassment when it does occur, prevent its recurrence, and remedy its effects;

(2) unlawful sexual harassment is defined as unwelcome conduct of a sexual nature that denies

or limits a student’s ability to participate in or benefit from the school’s program based on sex;

       5
           https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html.
       6
           https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf.
       7
           https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf.
       8
           https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.


                                                 20
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 21 of 119



(3) unlawful sexual harassment can be caused by both quid pro quo harassment and a hostile

environment; (4) a hostile environment is created by conduct that is severe, persistent, or

pervasive—in other words, sufficiently serious that it adversely affects a student’s ability to

participate in or benefit from the school’s program; (5) schools are required to address harassing

conduct occurring outside an education program or activity if the conduct creates a hostile

environment in an education program or activity; (6) schools must adopt prompt and equitable

grievance procedures that allow for, among other things, adequate, reliable, and impartial

investigation of complaints, including the opportunity to present witnesses and other evidence;

and (7) schools may incorporate Title IX sexual harassment policies and procedures into their

broader codes of conduct and grievance procedures.

       70.     In these prior policy documents, the Department did not require schools to

dismiss complaints that fell outside the scope of Title IX as defined by regulation; it did not limit

who could file a complaint alleging unlawful sexual harassment; it did not dictate prescriptive

grievance procedures; and it did not mandate the creation of policies and procedures for sexual

harassment separate and apart from the schools’ other civil rights policies, student codes of

conduct, or faculty and employee handbooks.

       71.     The Department’s policy on administrative enforcement of Title IX remained

consistent after the Supreme Court set heightened standards for liability in cases brought under

Title IX’s implied private right of action for money damages. See Gebser v. Lago Vista Indep.

Sch. Dist., 524 U.S. 274, 277 (1998); Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of

Educ., 526 U.S. 629, 632 (1999) (requiring school’s actual knowledge of, and deliberate

indifference to, harassing conduct for purposes of private claim for money damages).




                                                 21
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 22 of 119



       72.      In two letters issued following Gebser, the Department advised that even after this

decision, schools’ obligations under the Department’s administrative enforcement of Title IX

remained unchanged. Richard W. Riley, U.S. Sec’y of Educ., U.S. Dep’t of Educ., Dear

Colleague Letter regarding Gebser v. Lago Vista (Aug. 31, 1998)9; Richard W. Riley, U.S. Sec’y

of Educ., U.S. Dep’t of Educ., Dear Colleague Letter regarding Gebser v. Lago Vista (Jan. 28,

1999).10 The Department observed that the Supreme Court’s decision did not alter the

fundamental obligations of schools to take prompt action to address sexual harassment because

the Court had “expressly distinguished the limits on private recovery of money damages from the

Department of Education’s enforcement of Title IX.”

       73.      Subsequent Department policy documents continued to reaffirm the principles

embodied in the 1997 Policy and to distinguish the Department’s administrative enforcement of

Title IX from private claims for money damages against schools. E.g., 2001 Policy

(“reaffirm[ing] OCR’s standards for administrative enforcement of Title IX” and “re-ground[ing]

these standards in the Title IX regulations, distinguishing them from the standards applicable to

private litigation for money damages”); 2006 Letter (stating that the 2001 Policy “outlines

standards applicable to OCR’s enforcement of compliance in cases raising sexual harassment

issues” and distinguishing these standards from those “applicable to private Title IX lawsuits for

monetary damages”); 2011 Letter (reaffirming the 2001 Policy while also supplementing it);

2014 Q&A (reaffirming the 2001 Policy while seeking to “further clarify the legal requirements

and guidance articulated in the [2011 Letter] and the 2001 Guidance and include examples of




       9
           https://www2.ed.gov/offices/OCR/archives/pdf/AppC.pdf.
       10
            https://www2.ed.gov/News/Letters/990128.html.


                                                22
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 23 of 119



proactive efforts schools can take to prevent sexual violence and remedies schools may use to

end such conduct, prevent its recurrence, and address its effects”).

       74.       In September 2017, the Department issued a letter withdrawing the 2011 Letter

and the 2014 Q&A. Candice Jackson, Acting Assistant Sec’y for Civil Rights, U.S. Dep’t of

Educ., Office for Civil Rights, Dear Colleague Letter (Sept. 22, 2017).11 But the Department also

issued a new interim Q&A that continued to explicitly reaffirm its 2001 Policy and many of the

principles described above that had shaped Title IX enforcement for decades. 2017 Q&A.

II.    THE DEPARTMENT’S NEW TITLE IX REGULATIONS

       75.       In 2018, Defendants published in the Federal Register a notice of proposed

rulemaking to address sexual misconduct under Title IX. Nondiscrimination on the Basis of Sex

in Education Programs or Activities Receiving Federal Financial Assistance, 83 Fed. Reg.

61,462 (Nov. 29, 2018).

       76.       In a speech after the notice of proposed rulemaking was issued, Secretary DeVos

suggested that students are over-reporting sexual harassment and making frivolous claims: “Too

many cases involve students and faculty who have faced investigation and punishment simply

for speaking their minds or teaching their classes. Any perceived offense can become a full-

blown Title IX investigation. But if everything is harassment, then nothing is.” Prepared

Remarks by Secretary DeVos at the Independent Women’s Forum Annual Awards Gala, U.S.

Dep’t of Educ. (Nov. 13, 2019).12




       11
            https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf.
       12
        https://www.ed.gov/news/speeches/prepared-remarks-secretary-devos-independent-
womens-forum-annual-awards-gala.


                                                  23
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 24 of 119



       77.     Secretary DeVos’s remarks are contrary to the federal government’s own data,

which indicates that, despite Title IX’s success in reducing many forms of sex discrimination,

sexual harassment remains widespread at all levels of education.

       78.     Data reported by the U.S. Department of Education, the U.S. Department of

Justice’s Bureau of Justice Statistics, and the Centers for Disease Control and Prevention all

demonstrate extraordinarily high rates of sexual harassment against students. For example, the

Bureau of Justice Statistics found that 20 percent of college women had been sexually assaulted

since entering college and one in three female rape victims had been assaulted for the first time

between the ages of 11 and 17.

       79.     Many other studies confirm these results. For example, a 2019 study found that

one in four undergraduate women (25.9 percent), one in fifteen undergraduate men (6.8 percent),

and one in four (22.8 percent) transgender or gender-nonconforming undergraduates have been

sexually assaulted during college.

       80.     In late February, the Department of Education lamented the troubling rise of

sexual assault in K-12 public schools. In grades 7–12, 56 percent of girls and 40 percent of boys

are sexually harassed every year, with nearly a third of the harassment occurring online. More

than 20 percent of girls ages 14 to 18 have been touched or kissed without their consent.

       81.     The vast majority of incidents of sexual harassment go unreported. One national

study found that only 12 percent of college students who have experienced sexual assault

reported the incident to their school or the police. That same study found that only two percent of

female students aged 14–18 who were sexually assaulted reported the incident.




                                                24
              Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 25 of 119



        82.     On March 27, 2020, many Plaintiff States sent a letter to Defendants asking for

the Rule to be delayed during the public health emergency caused by the COVID-19 pandemic.

Plaintiff States received no response.

        83.     Almost eighteen months after issuing the notice of proposed rulemaking, the

Department published the final Rule in the Federal Register. Nondiscrimination on the Basis of

Sex in Education Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg.

30,026 (May 19, 2020). All schools must be in full compliance with the Rule by August 14,

2020.

        84.     The Rule establishes binding obligations that prescriptively dictate how schools

must respond to allegations of sexual harassment, in many instances limiting the ability of

schools to respond to conduct that Title IX seeks to prevent.

        85.     In promulgating the Rule, which sharply curtails investigation and enforcement,

the Department has also upended decades of its own established policy. Much of this established

policy went through two notice and comment processes in the late 1990s and early 2000s and has

become well-established practice at schools in Plaintiff States.

        86.     In spite of conclusive evidence in the administrative record that sexual harassment

incidents are on the rise and underreporting is a significant concern, Defendants improperly

narrow Title IX by excluding all but the most egregious sexual harassment from its protections.

        87.     Defendants improperly eliminate protections for students who are denied equal

access to education due to harassing conduct outside of a school’s education program or activity,

at, for example, an unauthorized fraternity party or in off-campus housing.




                                                25
                Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 26 of 119



       88.        Defendants also improperly eliminate protections for students if sexual

harassment occurs during a U.S. school-sponsored study abroad program, at a U.S. school’s

foreign campus, or during a U.S. school-sponsored foreign field trip.

       89.        Defendants improperly limit the circumstances under which a complainant or a

school can file a formal complaint of sexual harassment.

       90.        Defendants unlawfully require schools to dismiss any complaint that falls outside

of the Department’s narrow interpretation of Title IX. As a result, schools will be compelled—as

a matter of state law, to ensure the nondiscriminatory educational experience promised by Title

IX, or both—to establish separate grievance procedures in order to pursue these complaints

under their own codes of conduct. At the same time, Defendants make clear that they will

withdraw federal funding from schools that inadvertently miscategorize complaints and

adjudicate them using the “wrong” grievance procedure. E.g., 85 Fed. Reg. at 30,221 & 30,283

n.1129.

       91.        The Rule turns Title IX on its head by placing schools at greater risk of losing

federal funding if they fail to strictly implement each of the Rule’s specified procedural

requirements (by, for example, considering the statement of a complainant or witness who is

unable or unwilling to testify at the live hearing) than if the response to sexual harassment itself

is anything short of “clearly unreasonable.”

          92.     Schools that fail to comply with all of the Rule’s many complicated, novel,

counterproductive, and burdensome requirements by August 14, 2020, face significant

consequences as they could come under investigation by the Department, face enforcement

actions, and lose billions of dollars of much-needed federal funding.




                                                   26
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 27 of 119



       A. New Sexual Harassment Regulations

             1. Limitations on the Scope of Unlawful Sexual Harassment

       93.      The Rule improperly narrows the definition of sexual harassment under Title IX

to “conduct on the basis of sex that satisfies one or more of the following: (1) An employee of

the recipient conditioning the provision of an aid, benefit, or service of the recipient on an

individual’s participation in unwelcome sexual conduct; (2) Unwelcome conduct determined by

a reasonable person to be so severe, pervasive, and objectively offensive that it effectively denies

a person equal access to the recipient’s education program or activity; or (3) ‘Sexual assault’ as

defined in 20 U.S.C. 1092(f)(6)(A)(v),13 ‘dating violence’ as defined in 34 U.S.C. 12291(a)(10),

‘domestic violence’ as defined in 34 U.S.C. 12291(a)(8), or ‘stalking’ as defined in 34 U.S.C.

12291(a)(30).” 85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R. § 106.30(a) (sexual

harassment)).

       94.      The first prong excludes “quid pro quo” harassment by students who may be in

positions of authority with respect to other students regarding educational aid, benefits, or

services but may not be considered “employees” under applicable state law. A teaching assistant,

for example, may not be considered an employee by a school but may nevertheless exercise

significant or sole control over another student’s grades. In fact, a separate notice of proposed

rulemaking issued by the National Labor Relations Board proposes to exclude student employees




       13
          “Sexual assault” means “an offense classified as a forcible or nonforcible sex offense
under the uniform crime reporting system of the Federal Bureau of Investigation.” 20 U.S.C.
1092(f)(6)(A)(v). These offenses are limited to: forcible rape, forcible sodomy, sexual assault
with an object, forcible fondling, incest, and statutory rape. FBI, Uniform Crime Reporting
Program: National Incident-Based Reporting System Offense Definitions (2012), https://ucr.fbi.
gov/nibrs/2012/resources/nibrs-offense-definitions.


                                                 27
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 28 of 119



from the definition of “employee” under the National Labor Relations Act. 84 Fed. Reg. 49,691

(Sept. 23, 2019). The Rule never acknowledges this proposal.

       95.     The second prong improperly elevates the definition of hostile environment

sexual harassment in the context of Title IX’s administrative enforcement scheme to the

heightened standard used only for private civil actions that seek monetary damages. In requiring

harassment to be “so severe, pervasive, and objectively offensive that it effectively denies a

person equal access to the recipient’s education program or activity” to qualify as hostile

environment sexual harassment, Defendants impermissibly weaken the administrative

enforcement scheme contemplated by Congress in enacting Title IX.

       96.     The Department’s definition requires students to endure repeated and escalating

levels of harassment to the point of risking school avoidance; detrimental mental health effects,

such as increased risk of self-harm and depression; declines in attendance; withdrawal; and even

dropout before the Rule permits schools to stop the discrimination under Title IX.

       97.     The Department’s definition fails to address the unique circumstances for young

children and children with disabilities who are unable to verbalize social-emotional and other

safety concerns. The impact of such trauma on a student’s ability to learn, and thus on access to

education, may not be evident until much later, especially for students who may be nonverbal or

have other difficulties expressing its impact. Such trauma impacts have far reaching

consequences for a student’s ability to stay in school, progress, and learn.

       98.     The Department’s new definition of hostile environment sexual harassment

conflicts with Title VII of the Civil Rights Act of 1964, which protects school employees,

including student employees, from sexual harassment that is “sufficiently severe or pervasive to

alter the conditions of the victim’s employment[.]” Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67



                                                 28
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 29 of 119



(1986) (emphasis added). The anomalous result is that school employees are afforded more

protection from sexual harassment under Title VII than students at those very same schools are

afforded under the Department’s interpretation of Title IX.

       99.      The Department also inexplicably deviates from the hostile environment

harassment standard under Title VI of the Civil Rights Act of 1964, which protects individuals

from harassment on the basis of race, color, or national origin if it is “severe, pervasive, or

persistent”—even though the Department has consistently recognized the standard for

harassment on the basis of sex and the standard for harassment on the basis of race, color, or

national origin are coextensive. Racial Incidents and Harassment Against Students at

Educational Institutions, 59 Fed. Reg. 11,448, 11,450 (Mar. 10, 1994).

       100.     These inconsistent standards are contrary to the purpose of Title IX, which is to

eliminate sex discrimination in education, including sexual harassment. The Department fails to

provide adequate justification for treating harassment on the basis of sex differently from

harassment on the basis of race, color, national origin, and disability, such that schools must bear

significantly higher administrative and financial burdens to remedy the unlawful conduct on the

basis of sex.

       101.     Similarly, the Rule sets sexual harassment apart from all other conduct prohibited

by Title IX, without adequate justification, thus providing less protection to survivors of sexual

harassment than other victims under Title IX.

       102.     The Rule further narrows Title IX’s sexual harassment prohibitions to protect

students only if the harassing conduct occurs in a school’s “education program or activity.” The

Rule defines “education program or activity” to “include[] locations, events, or circumstances

over which the recipient exercised substantial control over both the respondent and the context in



                                                 29
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 30 of 119



which the sexual harassment occurs, and also include[] any building owned or controlled by a

student organization that is officially recognized by a postsecondary institution.” 85 Fed. Reg. at

30,574 (to be codified at 34 C.F.R. § 106.44(a)).

       103.     This improperly excludes from Title IX’s protection harassment that takes place

outside an education program or activity but nonetheless causes a student to “be excluded from

participation in” and “be denied the benefits of” an equal education in that education program or

activity. For example, it would exclude sexual harassment in off-campus housing—where it

often occurs.

       104.     This also effectively prevents schools from fulfilling their Clery Act/VAWA

obligations to investigate all allegations of sexual assault, stalking, domestic violence, and dating

violence both on and off campus.

       105.     The Rule further unlawfully limits Title IX so that it protects students from sex

discrimination only when the discriminatory conduct occurs “against a person in the United

States.” 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.8(d)).

       106.     This limitation misinterprets Title IX. Sex discrimination may flow from

discriminatory decisions by a federally funded school relating to sexual harassment that took

place outside the United States. Additionally Title IX applies to “all of the operations” of that

school’s education programs and activities, including those that operate abroad. Defendants’

invocation of the presumption against extraterritoriality does not apply.

       107.     Finally, the Rule requires schools, after receiving a formal complaint of sexual

harassment, to “follow[] a grievance process that complies with § 106.45 before the imposition

of any disciplinary sanctions or other actions that are not supportive measures as defined in




                                                 30
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 31 of 119



§ 106.30,14 against a respondent.” 85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R.

§ 106.44(a)). A school that does not strictly implement the Department’s specific procedures will

violate the Rule and risk coming under investigation and ultimately losing federal funding.

       108.    At the same time, the Rule requires that schools, after receiving notice of sexual

harassment, respond to that harassment only in a manner that is not deliberately indifferent, i.e.,

“clearly unreasonable in light of the known circumstances,” 85 Fed. Reg. at 30,574 (to be

codified at 34 C.F.R. § 106.44(a)).

       109.    These inconsistent standards mean schools are at risk of losing federal funding if

they fail to strictly implement the Department’s uniform procedures for handling formal

complaints, but face no risk to their funding if they respond to sexual harassment in a manner

that is just short of clearly unreasonable.

            2. Limitations on Filing and Responding to Complaints

       110.    The Rule mandates that “[a]t the time of filing a formal complaint, a complainant

must be participating in or attempting to participate in the education program or activity of the

recipient with which the formal complaint is filed.” 85 Fed. Reg. at 30,574 (to be codified at 34

C.F.R. § 106.30(a) (formal complaint)).

       111.    This limitation applies regardless of whether the formal complaint is signed by the

victim of the harassment or by the Title IX Coordinator.




       14
          The Rule defines “supportive measures” as individualized “non-disciplinary, non-
punitive services” offered to a complainant or a respondent to “restore or preserve equal access”
to the education program or activity without “unreasonably burdening the other party.” They can
be offered before, after or without the filing of a formal complaint. Examples include counseling,
increased security and monitoring, changes of housing or changes in class schedules. 85 Fed.
Reg. at 30,574 (to be codified at 34 C.F.R. 106.30(a) (supportive measures)).


                                                 31
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 32 of 119



       112.    Because all conduct meeting the Rule’s elevated definition of sexual harassment

must go through the Rule’s grievance process, the Rule prevents schools from sanctioning or

removing a student or employee who has sexually harassed victims not participating or

attempting to participate in the school’s education program or activity at the time the formal

complaint is made.

       113.    This limitation improperly denies Title IX protection to former students who have

left the school or transferred, even if because of sexual harassment, as well as to campus visitors

or students from other schools who are harassed by school students or employees while

participating in the school’s education programs or activities on an intermittent basis. This

limitation also fails to recognize that perpetrators of sexual harassment may go on to harass

others if their conduct goes unaddressed, regardless of whether the perpetrator’s original conduct

was directed at a complainant participating in or attempting to participate in a school’s education

program or activity at the time that the formal complaint is made.

       114.    The Rule also mandates that schools must dismiss any complaint that “would not

constitute sexual harassment as defined in § 106.30 even if proved, did not occur in the

recipient’s education program or activity, or did not occur against a person in the United States.”

85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R. § 106.45(b)(3)(i)).

       115.    Although schools “must dismiss” these complaints, the Rule “does not preclude

action under another provision of the recipient’s code of conduct.” 85 Fed. Reg. at 30,576 (to be

codified at 34 C.F.R. § 106.45(b)(3)(i)).

       116.    Defendants lack authority to require schools to dismiss complaints that do not

meet Defendants’ narrow interpretation of Title IX.




                                                32
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 33 of 119



        117.    Requiring schools to develop separate “Title IX sexual harassment” and “non-

Title IX sexual harassment” policies and grievance procedures will cause confusion among

students, faculty, and staff; will pose complex administrative and financial burdens; will

undermine timely Clery Act/VAWA compliance; and will discourage students, faculty, and staff

from reporting sexual harassment. All of these consequences undermine the purpose of Title IX.

        118.    The Rule further eliminates the requirement in the existing 1975 regulation that

remedies shall be designed to “overcome the effects” of discrimination and limits schools from

issuing remedies that go beyond “restor[ing] or preserv[ing] access” for the individual

complainant. 85 Fed. Reg. at 30,391 & 30,577 (to be codified at 34 C.F.R. §§ 106.3(a) &

106.45(7)(ii)(E)).

        119.    These limitations on schools’ ability to fully redress a sexually hostile

environment on campus are inconsistent with Title IX’s nondiscrimination mandate and long-

standing Department policy requiring schools to take steps “to eliminate any hostile environment

that has been created,” which may include interventions for an entire class “to repair the

educational environment” or for an “entire school or campus.” 2001 Policy at 16.

            3. Prescriptive Grievance Process

        120.    The Rule mandates adopting certain arbitrary and unlawful procedural

requirements that will chill reporting of sexual harassment and make it harder for schools to

provide a fair process to all of their students.

        121.    The Rule requires that postsecondary schools “must provide for a live hearing,”

during which “the decision-maker(s) must permit each party’s advisor to ask the other party and

any witnesses all relevant questions and follow-up questions, including those challenging

credibility.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)). This cross-



                                                   33
             Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 34 of 119



examination “must be conducted directly, orally, and in real time by the party’s advisor of

choice.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)).

          122.   As articulated in the preamble but not the Rule itself, the live-hearing requirement

applies even if the complainant or respondent is a preschooler cared for at a university daycare

center or a minor attending a university’s college summer program, summer sports camp, or

university-sponsored event for high school students.

          123.   The live-hearing requirement also applies to faculty and employees of

postsecondary institutions accused of sexual harassment. This mandate conflicts with some State

employment laws and investigation procedures for expeditiously investigating discrimination

claims.

          124.   Direct, oral cross-examination risks traumatizing both complainants and

respondents. Because the Rule prevents schools from placing reasonable limits on who may

serve as a party’s selected advisor, parties and witnesses may be cross-examined by anyone, even

a parent or one’s own teacher, which risks chilling reporting and deterring survivors from filing

complaints.

          125.   The mandate for direct, oral cross-examination will impose litigation-like

requirements on an investigation and decision-making process intended for an educational

setting, without regard to schools’ and students’ unique needs or to existing state or local

requirements. Schools may feel compelled to hire lawyers or arbitrators to serve as decision-

makers to ensure that hearings remain fair and to enforce any school-created rules of decorum.

These unaccounted-for costs will impose additional burdens on schools, chill reporting and

complaint filing, and undermine schools’ ability to fulfill their Title IX obligations.




                                                  34
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 35 of 119



       126.    Defendants arbitrarily reject less burdensome and less traumatizing methods of

cross-examination, such as submitted questions via a neutral third party, which would still allow

both parties to ask each other questions and fulfill the truth-seeking function while mitigating the

likelihood of traumatization.

       127.    The Rule further mandates that if either party “does not have an advisor present at

the live hearing, the recipient must provide without fee or charge to that party, an advisor of the

recipient’s choice, who may be, but is not required to be, an attorney, to conduct cross-

examination on behalf of that party.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R.

§ 106.45(b)(6)(i)).

       128.    The Rule creates unaddressed inequities, such as when one party’s advisor may be

an attorney and the other party’s advisor may be a volunteer untrained in effective cross-

examination. These inequities are inconsistent with the nondiscrimination mandate of Title IX

and contrary to the 1975 regulatory requirement that school processes be “prompt and equitable.”

To avoid inequitable hearings and to reduce the risk of litigation, schools may feel compelled to

hire attorneys or specially trained advocates to serve as advisors. These unaccounted-for costs

will impose additional burdens on schools and undermine schools’ ability to fulfill their Title IX

obligations.

       129.    The Rule further provides that during these hearings, “[b]efore a complainant,

respondent, or witness answers a cross-examination or other question, the decision-maker(s)

must first determine whether the question is relevant and explain any decision to exclude a

question as not relevant.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i));

see also 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)) (listing types of

irrelevant questions).



                                                 35
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 36 of 119



       130.    In the preamble, the Rule arbitrarily and impermissibly forbids schools from

adopting additional rules of evidence to ensure an equitable hearing. 85 Fed. Reg. 30,336–37.

But the regulations themselves allow schools to adopt “provisions, rules, or practices other than

those required by” 34 C.F.R. § 106.45 as long as they “apply equally to both parties.” 85 Fed.

Reg. at 30,575 (to be codified at 34 C.F.R. § 106.45(b)).

       131.    Classrooms are not courtrooms, and school decision-makers are typically not

attorneys or judges. Instead, school decision-makers are normally administrators and faculty

members. Requiring them to rule on the relevancy of every question and “explain any decision to

exclude a question as not relevant”—an obligation not required of Article III judges, Fed. R.

Evid. 103(c)—will impose significant burdens on schools as they will either need to try to train

non-lawyer decision-makers in the rules of evidence or hire lawyers or arbitrators to fill the role.

       132.    The Rule further mandates that if a complainant, respondent, or witness “does not

submit to cross-examination at the live hearing, the decision-maker(s) must not rely on any

statement of that party or witness in reaching a determination regarding responsibility; provided,

however, that the decision-maker(s) cannot draw an inference about the determination regarding

responsibility based solely on a party’s or witness’s absence from the live hearing or refusal to

answer cross-examination or other questions.” 85 Fed. Reg. at 30,577 (to be codified at 34

C.F.R. § 106.45(b)(6)(i)). The Rule’s preamble states that if a party does not appear at the

hearing or refuses to submit to cross-examination, all of the party’s statements are excluded,

including the allegations that form the basis for the formal complaint itself and statements made

in police and hospital reports. 85 Fed. Reg. at 30,347.

       133.    Because most schools lack subpoena power and are not permitted to compel

parties or witnesses to attend hearings, this provision will undermine the ability of schools to



                                                 36
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 37 of 119



fully address known sexual harassment in their education programs and activities whenever

witnesses or parties refuse, or are unable, to submit to direct, oral cross-examination.

        134.    The Rule does not impose the live hearing requirement on “other recipients that

are not postsecondary institutions,” even though these recipients may be museums, libraries, or

cultural centers. 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(ii)). The

Department fails to explain why only postsecondary institutions are required to hold live

hearings with direct, oral cross-examination by a third-party advisor.

        135.    The Rule further states that schools must not “restrict the ability of either party to

discuss the allegations under investigation or to gather and present relevant evidence.” 85 Fed.

Reg. at 30,576 (to be codified at 34 C.F.R. § 106.45(b)(5)(iii)).

        136.    This provision fails to take into account the particularly challenging situation

presented in primary and secondary schools, where young students are in a close environment.

These schools now will be unable to restrict young minor complainants and respondents from

sharing sensitive information with other minors. This provision increases the risk of retaliation,

harassment, and the disclosure of sensitive, confidential, and other legally protected information

to third parties.

        137.    The Rule further requires schools to “[p]rovide both parties [and their third-party

advisors] an equal opportunity to inspect and review any evidence obtained as part of the

investigation that is directly related to the allegations raised in a formal complaint, including the

evidence upon which the recipient does not intend to rely in reaching a determination regarding

responsibility and inculpatory or exculpatory evidence whether obtained from a party or other

source.” 85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R. § 106.45(b)(5)(vi)). Schools must

provide the evidence “in an electronic format or a hard copy.”



                                                  37
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 38 of 119



       138.    The Rule’s preamble suggests that schools “may require parties and advisors to

refrain from disseminating the evidence (for instance, by requiring parties and advisors to sign a

non-disclosure agreement that permits review and use of the evidence only for purposes of the

Title IX grievance process).” 85 Fed. Reg. at 30,304. However, this clarification is set forth only

in the preamble and not found in the text of the Rule.

       139.    As a result, schools—including and primary and secondary schools—will be

required to provide all evidence collected during the investigation to both parties and their third-

party advisors, without regard to relevancy, confidentiality, the need to protect witnesses (who

may be young minors), or the implications of sharing sensitive information with and about young

children. The suggestion of a non-disclosure agreement fails to account for the unique

circumstances of primary and secondary education: While only a minor party’s parent or

guardian can sign the nondisclosure agreement, the school must still disclose the evidence to the

minor complainant or respondent.

       140.    The Rule further prohibits schools from imposing “disciplinary sanctions or other

actions that are not supportive measures”—i.e., actions that “unreasonably burden[]” one party,

85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R. § 106.30(a) (supportive measures))—unless

the school follows “a grievance process that complies with § 106.45.” 85 Fed. Reg. at 30,574 (to

be codified at 34 C.F.R. § 106.44(a)).

       141.    This requirement ignores the unique circumstances of K-12 schools, which will be

unable to address the safety of their students and campuses through well-established and

constitutionally sound forms of discipline—such as detention or a one- or two-day suspension—

without going through a process that requires a minimum of 20 days and a formal appeal

process. 85 Fed. Reg. at 30,576–78 (to be codified at 34 C.F.R. §§ 106.45(b)(5)(vi) (requiring



                                                 38
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 39 of 119



schools to give parties at least 10 days to submit a written response to all evidence directly

related to the allegations), (b)(5)(vii) (requiring schools to provide an investigative report fairly

summarizing the relevant evidence at least 10 days prior to a hearing or other time of

determination), (b)(8) (establishing appeal process)).

        142.   This prescriptive grievance process establishes procedural requirements for

addressing allegations of sexual harassment that differ from the procedural requirements for

addressing other types of discrimination. Not only will this create disparities in the treatment of

members of different protected classes, contrary to Title IX’s purpose, but it could also

significantly complicate proceedings in which a single individual is accused of perpetrating

multiple different types of discrimination.

        143.   Title IX does not give Defendants authority to establish rules for primary and

secondary education institutions that upend and override local school discipline policies and

practices which meet Supreme Court standards and which allow for the flexibility needed by

school officials to maintain safety. Title IX authorizes the Department to issue regulations that

prevent and remedy sex discrimination, but does not authorize regulations that dictate the

particular process that must be used by schools when such process is unrelated to preventing and

remedying sex discrimination and when other K-12 processes already ensure fundamental

fairness.

        144.   Finally, the preamble to the Rule admonishes that the “choice to initiate the

grievance process must remain within the control of the complainant unless the Title IX

Coordinator has specific reasons justifying the filing of a formal complaint over the wishes of a

complainant.” 85 Fed. Reg. at 30,304. The preamble’s requirement that the Title IX Coordinator




                                                  39
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 40 of 119



in a K-12 school set forth “specific reasons” before acting to protect a child is inconsistent with

the in loco parentis status of school officials.

            4. Family Educational Rights and Privacy Act

        145.    The Rule conflicts with the Family Educational Rights and Privacy Act of 1974

(“FERPA”) and the Department’s own FERPA regulations. Pub. L. No. 93-380, § 513, 88 Stat.

484, 571–74 (codified as amended at 20 U.S.C. § 1232g).

        146.    Defendants are charged with enforcing both FERPA and Title IX.

        147.    The Rule imposes new obligations on schools that conflict with FERPA, despite

the Department’s statement in the preamble that a recipient “may comply with both these

regulations and FERPA.” 85 Fed. Reg. at 30,422.

        148.    For example, the Rule requires that a school must provide both parties and their

third-party advisors “an equal opportunity to inspect and review any evidence obtained as part of

the investigation that is directly related to the allegations raised in a formal complaint,” including

evidence the recipient does not intend to rely upon in reaching a determination regarding

responsibility. 85 Fed. Reg. at 50,576 (to be codified at 34 C.F.R. §§ 106.45(b)(2)(i)(B) &

(5)(vi)). However, FERPA prohibits the “release” of student “education records,” which would

include any such evidence containing information directly related to a student that is maintained

by a school, without the written consent of the student (or parent, where applicable). 20 U.S.C.

§ 1232g(a)(4)(A), (b).

        149.    In addition, the Rule permits consolidating “formal complaints as to allegations of

sexual harassment against more than one respondent, or by more than one complainant against

one or more respondents, or by one party against the other party, where the allegations of sexual

harassment arise out of the same facts or circumstances.” 85 Fed. Reg. at 30,576 (to be codified

at 34 C.F.R. § 106.45(b)(4)). However, FERPA limits any right to review and inspect education
                                                   40
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 41 of 119



records that include information on more than one student to “only such part of such material or

document as relates to such student or to be informed of the specific information contained in

such part of such material.” 20 U.S.C. § 1232g(a)(1)(A); see Family Educational Rights and

Privacy, 73 Fed. Reg. 74,806, 74,832–33 (Dec. 9, 2008).

       150.    The Rule prohibits schools from taking reasonable steps—already widely used

consistent with FERPA—that both provide a fair process and comply with Congress’s directive

to protect student privacy.

       151.    The Rule states that the “obligation to comply with this part is not obviated or

alleviated by the FERPA statute, 20 U.S.C. 1232g, or FERPA regulations, 34 CFR part 99.” 85

Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.6(e)).

       152.    Defendants lack authority to implement these non-conflicting statutes in a way

that creates a conflict and to resolve that conflict by superseding FERPA via regulation.

       B. Changes to Other Title IX Regulations

       153.    Defendants make unlawful changes to the Department’s other Title IX

regulations, specifically, to the prohibition on discriminatory publications and the procedure

required to claim a religious exemption.

       154.    Before the Rule, schools were prohibited from “us[ing] or distribut[ing] a

publication of the type described in this paragraph which suggests, by text or illustration, that

such recipient treats applicants, students, or employees differently on the basis of sex except as

such treatment is permitted by this part.” 34 C.F.R. § 106.9(b)(2) (emphasis added).

       155.    The Rule amends this provision to prohibit a school only from “us[ing] or

distribut[ing] a publication stating that the recipient treats applicants, students, or employees

differently on the basis of sex except as such treatment is permitted by title IX or this part.” 85

Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.8(b)(2)(ii) (emphasis added)).
                                                 41
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 42 of 119



       156.    Defendants fail to provide a reasoned explanation for eliminating this prohibition

on publications that suggest discrimination—a prohibition that is intended to combat sex

stereotyping—or any evidence that the standard used for over 40 years has somehow failed to

accomplish the purpose of Title IX’s antidiscrimination mandate. The arbitrary nature of this

change is exemplified by adding a requirement in the Rule that “materials used to train Title IX

Coordinators, investigators, decision-makers” and others “must not rely on sex stereotypes.” 85

Fed. Reg. at 30,575 (to be codified at §106.45(b)(1)(iii)).

       157.    The Rule also upends the prior long-standing application of Title IX’s religious

exemption. The Rule no longer requires an institution controlled by a religious organization

claiming an exemption from all or part of Title IX to provide written notice to the Department

with a declaration identifying which part of Title IX or the regulations conflicts with a tenet of

the religion. Instead, schools now may declare an exemption for the first time after receiving a

Title IX complaint. 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.12(b)).

       158.    Defendants fail to provide a reasoned explanation for this change, which will now

leave prospective students, parents, and others in the dark about whether non-exempt schools

will comply with Title IX’s anti-discrimination requirements. Defendants also failed to identify

support for the purported burden on education institutions that request the exemption and any

cost-savings resulting from the change.

       C. Effective Date

       159.    The Rule’s August 14, 2020, effective date fails to provide schools with adequate

time to review and implement the new legal requirements in a way that fulfills Title IX’s

antidiscrimination mandate.

       160.    For example, by August 14, 2020, every school in Plaintiff States must:



                                                 42
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 43 of 119



  a. Carefully review 547 Federal Register pages of preamble (and 1,971

     footnotes), which improperly specify additional mandates and restrictions on

     schools and provide critical information found nowhere in the eight pages of

     regulations themselves as to how schools must implement the Rule, e.g., 85

     Fed. Reg. at 30,296 n.1162 (a Title IX coordinator can sign a formal

     complaint against the wishes of a complainant only if doing so “is not clearly

     unreasonable in light of the known circumstances,” contrary to the plain

     language of the regulation); 85 Fed. Reg. at 30,287 n.1142 (suggesting that

     school can be found in noncompliance for using a respondent’s informal

     statements, in response to a report of sexual assault, in a subsequently-filed

     formal complaint process, because the school did not give the respondent

     advance notice of the (informal) interview); 85 Fed. Reg. at 30,428 (stating

     that if recipient obtains evidence about a party’s sexual predispositions

     directly related to allegations, the recipient should allow both parties and their

     advisors an opportunity to review, contrary to the plain language of the

     regulation); 85 Fed. Reg. at 30,273 (even though supportive measures for the

     respondent are not required, failure to provide a respondent with supportive

     measures could result in a deliberate indifference violation finding by the

     Department);

  b. Determine if any state or local laws conflict with the regulations and are

     therefore preempted, 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R.

     § 106.6(h));




                                   43
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 44 of 119



  c. Revise all relevant policies, codes, handbooks, and grievance procedures for

     “Title IX sexual harassment,” which may require multiple stages of review

     and approval under state or local law or school policy, 85 Fed. Reg. at 30,573

     (to be codified at 34 C.F.R. § 106.8(c));

  d. Determine how to address “non-Title IX sexual harassment,” which the school

     must dismiss under Title IX but can (and in some cases, must) address

     separately under codes of conduct or state law, 85 Fed. Reg. at 30,576 (to be

     codified at 34 C.F.R. § 106.45(b)(3)(i));

  e. For postsecondary schools, determine which faculty and staff members must,

     may, or must only with a complainant’s consent, report sexual harassment, 85

     Fed. Reg. at 30,041;

  f. Disseminate information about the new policies and procedures to the entire

     school community;

  g. Revise all training materials and recordkeeping procedures, and post all

     revised training materials on schools’ websites, 85 Fed. Reg. 30,575 (to be

     codified at 34 C.F.R. § 106.45(b)(1)(iii)), 85 Fed. Reg. 30,578 (to be codified

     at 34 C.F.R. § 106.45(b)(10));

  h. Retrain all students, faculty, and staff on the new policies and procedures,

     including training the Title IX Coordinator, investigators, and decision-makers

     on the new grievance procedures; training decision-makers on how to make

     evidentiary decisions during a hearing and how to control cross-examination;

     and for primary and secondary schools, training all employees on the new




                                   44
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 45 of 119



                  scope of sexual harassment under Title IX and how to report it; 85 Fed. Reg.

                  at 30,574–75 (to be codified at 34 C.F.R. §§ 106.30, 106.45(b)(1)(iii));

               i. If the school previously had not provided for live hearings by a board or

                  hearing officer (separate from the investigator) and had not provided appeal

                  rights, it must hire and train separate investigators, decision makers, and/or

                  appeal officers, 85 Fed. Reg. at 30,577–78 (to be codified at 34 C.F.R.

                  §§ 106.45(b)(7), (b)(8));

               j. If the postsecondary school had not previously held live hearings, it must

                  establish procedures and hire or appoint and train staff to serve as decision-

                  makers, 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i));

               k. For postsecondary schools, appoint or hire a pool of advisors who are willing

                  to conduct cross-examinations for parties who do not have an advisor, 85 Fed.

                  Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)); and

               l. Renegotiate bargaining agreements and revise procedures for employees,

                  including those who were at-will employees, prior to the preemptive effect

                  provision added in the Rule, 85 Fed. Reg. at 30,439.

       161.    Our schools must make many additional decisions—explicitly contemplated by

Defendants in the preamble—about how to implement the Rule in a way that best provides for a

safe and equitable education experience for all students. For example, Defendants note that

postsecondary schools may consider adopting rules of decorum for live hearings to “forbid

badgering a witness” or to “prohibit any party advisor or decision-maker from questioning

witnesses in an abusive, intimidating, or disrespectful manner.” 85 Fed. Reg. at 30,248, 30,319.

Defendants also state that schools may develop non-disclosure or confidentiality agreements



                                               45
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 46 of 119



(and concomitant enforcement mechanisms) to protect confidentiality when “a complainant

reports sexual harassment but no formal complaint is filed,” 85 Fed. Reg. at 30,296, or when

providing the parties and advisors with all evidence directly related to the allegations, 85 Fed.

Reg. at 30,304.

       162.    And our schools must make all of these important, difficult, and resource-

intensive decisions in a thoughtful and deliberate way during the ongoing COVID-19 pandemic

that has resulted in the closure, recommended closure, or remote operation of virtually all

primary, secondary, and postsecondary schools in Plaintiff States.

       163.    Defendants’ complicated changes to the Title IX regulations impose extraordinary

and untenable administrative burdens and financial costs on education systems already facing

unprecedented challenges due to a global health crisis of unknown duration. The crisis has

required schools to provide new types of essential educational and support services while

maintaining the health and safety of their staff and students.

       164.    At this time, school administrators are already busy completing the spring

semester, implementing modified summer programs, and preparing for the upcoming academic

year—which will almost certainly commence in the midst of the ongoing pandemic. In addition,

many of the administrative bodies necessary to review and approve changes to a student code of

conduct, faculty handbook, or sexual misconduct policy—such as a faculty senate, faculty

council, or local school board—do not meet during the summer.

       165.    Defendants’ unreasonable timeframe for compliance will also impose additional

costs on schools at a time when many of them are facing severe budgetary constraints as a result

of the COVID-19 public health crisis. By requiring schools to implement the Rule in less than

three months, schools within Plaintiff States will likely have to re-direct staff and resources



                                                 46
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 47 of 119



dedicated to carrying out education-related operations during the pandemic to instead address the

Rule’s significant administrative requirements. Indeed, some already have.

       166.    Defendants’ timeframe is impossible for our schools to comply with in a way that

does not create confusion; impose greater burdens and costs on students, faculty, and staff; and

ultimately undermine Title IX’s mandate.

       D. Regulatory Impact Analyses

       167.    Both the notice of proposed rulemaking and the Rule include a regulatory impact

analysis (“RIA”) prepared pursuant to Executive Orders 12866 and 13563.

       168.    Both RIAs are fatally flawed.

           1. RIA in the Notice of Proposed Rulemaking

       169.    In the proposed rule, the Department estimated a net cost savings of between

$286.4 million to $367.7 million over ten years based solely on an anticipated decrease in Title

IX investigations and complaint filings caused by the proposed regulations.

       170.    But the Department failed to disclose the methodology upon which it relied in

reaching is conclusions and provided only generalized estimates not grounded in evidence. The

Department also failed to provide all of the underlying sources, studies, and reports on which it

purportedly relied for the many assumptions critical to its cost-benefit analysis. As a result, the

public was deprived of an opportunity to review and comment on these sources, in contravention

of the APA.

       171.    The Department’s failure to provide this information in the notice of proposed

rulemaking deprived the public of an opportunity to meaningfully comment on the Department’s

estimates and assumptions.




                                                 47
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 48 of 119



       172.    In the Rule, the Department does not adequately explain its failure to provide the

technical studies and data upon which it relied to prepare the RIA in the notice of proposed

rulemaking. 85 Fed. Reg. 30,502–03.

           2. RIA in the Rule

       173.    In the final Rule, the Department drastically changed its cost-benefit analysis

from that in the notice of proposed rulemaking, ultimately concluding that the Rule’s net costs

will be between $48.6 million and $62.2 million over ten years. 85 Fed. Reg. at 30,569. The

Department’s explanation of this revised estimate is flawed and inadequate.

       174.    Incidents of sexual violence and harassment have health, monetary, and other

costs to the survivors, to school campuses, and to States that will bear the costs when students

who are subjected to sexual harassment receive no relief from their schools. These costs include

drop-out rates, class withdrawals, absenteeism, mistrust of education institutions, and harm to

mental and physical health, all of which are independently harmful and can contribute to poor

academic performance. 85 Fed. Reg. at 30,544–45.

       175.    Although the Department acknowledged these harms and identified relevant

studies that provide cost estimates in the proposed rule, it intentionally declined to include them

in the cost-benefit analysis. 83 Fed. Reg. at 61,485; 85 Fed. Reg. at 30,538–46.

       176.    The Rule will have the likely consequence of subjecting more students to

harassment because it narrows the scope of Title IX’s protections. See Part II.A, supra. The

narrowed scope both diminishes Title IX’s deterrent effect and limits schools’ ability to respond

to harassment. Thus, the costs attendant to increased incidents of harassment that will follow

from the Rule are a necessary piece of the cost-benefit analysis.

       177.    The Department anticipates a significant decrease in investigations of complaints

as a result of the changes in the Rule. 85 Fed. Reg. at 30,550, 30,553–54, 30,548–49, 30,568
                                                 48
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 49 of 119



(stating that Title IX investigations will decrease by about 33 percent per year in colleges and

universities and 50 percent per year in elementary and secondary schools as a result of the Rule).

When investigations decrease, so do the number of responsibility findings and the number of

sanctions issued to perpetrators of sexual harassment. These decreases have an appreciable

impact on a school’s ability to deter future and repeat sexually harassing conduct. Because fewer

incidents of sexual harassment will be investigated under the Rule, the likelihood of this

harassment being detected and punished will also be reduced, which in turn will reduce the

system’s general deterrent effect.

       178.    Rather than recognizing the costs associated with increased sexual harassment,

the Department unreasonably determined that the Rule’s new, narrow scope would result in a

cost savings—almost $200 million from fewer investigations into formal complaints. 85 Fed.

Reg. at 30,568. Even if the Department is correct about the projected cost savings, it arbitrarily

disregards that the costs are saved precisely because the narrow scope of the Rule is contrary to

Title IX’s anti-discrimination mandate.

       179.    The Department also failed to analyze how the Rule will affect the national

economy, despite at least one study cited by the Department in the notice of proposed

rulemaking showing that the national economic burden of sexual violence is $263 billion a

year—costs largely borne by States, state schools, and state public health care systems. 83 Fed.

Reg. at 61,485 n.5.

       180.    The Department also failed to properly consider the substantial administrative,

staffing, and training costs the Rule imposes. The Department’s estimates of what will be

required for recipients to implement the Rule do not fully account for all related costs States’

education institutions will bear.



                                                 49
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 50 of 119



         181.   For example, the Department did not factor in all of the costs of hiring, training,

and retraining staff to comply with Rule’s new requirements.

         182.   When the Department did consider administrative costs, it made unrealistic

assumptions, such as the amount of time school administrators and employees would need to

review and implement the Rule. 85 Fed. Reg. at 30,567. And, as the Department admitted, the

States’ education institutions will shoulder those and any other unaccounted-for financial and

administrative expenses. 85 Fed. Reg. at 30,549.

         183.   To the extent the Department’s estimates assume that Title IX Coordinators and

school attorneys need only read the eight pages of actual federal regulations, 85 Fed. Reg. at

30,567, this is irrational. The preamble, which itself is over 500 Federal Register pages, includes

additional (improperly issued) requirements that appear nowhere in the regulations themselves

and that the Department intends to enforce. See ¶ 160.a supra.

         184.   The cost of meeting these administrative burdens is compounded by the

Department’s imposed effective date that requires schools to redirect resources away from

managing their responses to the COVID-19 pandemic.

         185.   Separately, the Rule provided inadequate estimates of the time recipients will

need to expend responding to formal complaints of Title IX sexual harassment under the Rule’s

new procedures. 85 Fed. Reg. at 30,568–69.

         186.   The Department’s RIA fails to account for the many costs associated with the

Rule and is therefore arbitrary and capricious. And in changing its analysis so drastically, the

Department failed to provide an adequate reasoned explanation justifying these new significant

costs.

         E. Procedural Flaws

         187.   The Rule failed to comply with the APA’s procedural requirements.
                                                 50
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 51 of 119



       188.    The Rule contains new provisions that were not a logical outgrowth of, and could

not have been anticipated based on, the notice of proposed rulemaking.

       189.    The Rule expressly preempts state laws if there is any “conflict between State or

local law and title IX as implemented by §§ 106.30, 106.44, and 106.45.” 85 Fed. Reg. at 30,573

(to be codified at 34 C.F.R. § 106.6(h)). This regulatory provision was not disclosed to the public

during the rulemaking process; to the contrary, the Department stated in the notice of proposed

rulemaking that the proposed regulations will not have preemptive effect. See 83 Fed. Reg. at

61,468, 61,475. As a result, the States and the public were deprived of the opportunity to

comment.

       190.    The Rule also allows for the consolidation of “formal complaints as to allegations

of sexual harassment against more than one respondent, or by more than one complainant against

one or more respondents, or by one party against the other party, where the allegations of sexual

harassment arise out of the same facts or circumstances.” 85 Fed. Reg. at 30,576 (to be codified

at 34 C.F.R. § 106.45(b)(4)). But the notice of proposed rulemaking makes no mention of

consolidation. As a result, the States and the public were deprived of the opportunity to caution

the Department that any consolidation must be done with the consent of the parties and account

for confidentiality, including the requirements of FERPA, state privacy laws, and any harms to

students.

       191.    The Rule allows for dismissal of complaints if a “respondent is no longer enrolled

or employed by the recipient,” including if the respondent leaves a school during the

investigation. 85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R § 106.45(b)(3)(ii)). But, the

notice of proposed rulemaking did not mention dismissal in this context at all and did not provide

the States and the public with the opportunity to comment on the effect of such a dismissal.



                                                51
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 52 of 119



       192.    The Rule contains a new confidentiality provision that is internally inconsistent

with the existing confidentiality regulation already incorporated by reference from Title VI. The

existing confidentiality provision states that the “identity of complainants shall be kept

confidential except to the extent necessary to carry out the purposes of this part, including the

conduct of any investigation, hearing, or judicial proceeding arising thereunder.” 85 Fed. Reg. at

30,579 (to be re-codified at 34 C.F.R. § 106.81 (incorporating by reference 34 C.F.R.

§ 100.7(e))). The new confidentiality provision in the Rule only requires “the recipient,” not the

parties, to “keep confidential the identity of any individual who has made a report or complaint

of sex discrimination.” 85 Fed. Reg. at 30,578 (to be codified at 34 C.F.R. § 106.71). The notice

of proposed rulemaking did not include this new confidentiality provision, depriving the States

and the public of the opportunity to alert the Department to the inconsistency.

       193.    The Rule limits a victim’s ability to benefit from Title IX protections by requiring

that they be currently “participating in or attempting to participate in the education program or

activity of the recipient with which the formal complaint is filed.” 85 Fed. Reg. at 30,574 (to be

codified at 34 C.F.R § 106.30 (formal complaint)). This requirement is not a logical outgrowth

of, and could not have been anticipated based on, the notice of proposed rulemaking, which only

referenced precluding Title IX’s grievance process for an individual who has never been enrolled

as a student of the school at which they are filing a complaint. 83 Fed. Reg. at 61,468.

       194.    The Rule inserts various severability provisions that allow the balance of the Rule

to remain applicable even if provisions of the Rule are held invalid. 85 Fed. Reg. at 30,576–79

(to be codified at 34 C.F.R. §§ 106.9, 106.18, 106.24, 106.46, 106.62, 106.72). The notice of

proposed rulemaking did not mention the severability provisions and, therefore, did not provide

the States or the public with the opportunity to comment on the effect of such provisions.



                                                 52
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 53 of 119



       195.    The Rule’s preamble also includes a number of additional mandates and

prohibitions that the Department indicates it will enforce as if they have the force of law. Some

of these provisions conflict with the Rule. E.g., ¶¶ 130, 160.a, supra. None of these mandates

and prohibitions are included in the Rule and, therefore, are unlawfully issued.

       196.    Finally, the Rule does not include the approval of United States Attorney General

William P. Barr or his designate, as required by 20 U.S.C. § 1682 and Executive Order 12250.

III.   THE RULE WILL CAUSE IMMEDIATE AND IRREPARABLE HARM TO
       PLAINTIFF STATES, SCHOOLS, AND STUDENTS.

       197.    The Rule will cause immediate, irreparable harm to the proprietary, sovereign,

and quasi-sovereign interests of the States.

       A. The Rule Will Harm Plaintiff States’ Proprietary Interests

       198.    The States, both themselves and through their publicly administered education

institutions, are directly regulated by the Rule. As a result, they will suffer direct proprietary

harm because of the Rule.

       199.    Each of the States administers a system of primary and secondary public

education that is funded by both state and federal money:

               a. Pennsylvania: The Pennsylvania Constitution charges the Pennsylvania

                   General Assembly with “provid[ing] for the maintenance and support of a

                   thorough and efficient system of public education to serve the needs of the

                   Commonwealth.” Pa. Const. Art. III § 14. The Commonwealth provides more

                   than $12 billion each year to its 500 public school districts, which educate

                   more than 1.72 million students each year in 2,865 schools. Pennsylvania also

                   has approximately 3,000 nonpublic and private schools that range from pre-K

                   to high school. Pennsylvania received more than $1.36 billion from the


                                                  53
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 54 of 119



     Department in 2019 to support its primary and secondary education programs.

     Pennsylvania is scheduled to receive more than $1.4 billion from the

     Department in 2020.

  b. New Jersey: The Constitution and legislature charge the State of New Jersey

     with maintaining a “thorough and efficient system of free public schools” for

     residents ages five through 18. N.J. Const. Art. VIII, Sec. IV, Para 2; N.J. Stat.

     Ann. § 18A:7F-44(b). New Jersey has approximately 1.4 million students

     enrolled in public schools in grades K-12. The State allocates funding to local

     school districts in accordance with the School Funding Reform Act of 2008,

     N.J. Stat. Ann. § 18A:7F-43 to -70. The State provides over $8.4 billion in

     funding to its 584 local public school districts. In 2018–2019, New Jersey

     received $923,564,548 in federal education funding from the Department, and

     $1,604,148 from other federal agencies related to K-12 education.

  c. California: The State is the legal and political entity with plenary

     responsibility for educating all California public school students. The State

     has the constitutional responsibility to establish and maintain the system of

     common schools and a free education, Cal. Const. art. IX, § 5, and to ensure

     that all California public school students receive their fundamental right to

     equal educational opportunity, regardless of sex and other protected factors,

     id. art. I, § 7(a) & art. IV, § 16(a). The State funds and oversees the operation

     of the largest common system of public schools in the nation, which serves

     nearly 6.2 million children in more than 10,500 schools. In 2018–2019, the

     State provided $54.7 billion in General Funds to its 1,037 local public school



                                   54
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 55 of 119



     districts. California also received more than $8.6 billion from the U.S.

     Department of Education in 2018–2019, and is scheduled to receive more than

     $8.8 billion from the Department in 2019–2020.

  d. Colorado: Colorado’s constitution pledges that the State will establish and

     maintain a thorough and uniform system of free public schools where all

     residents between the ages of six and 21 may be educated. Colo. Const. art.

     IX, § 2. Colorado’s children are entrusted to that system through the State’s

     compulsory attendance laws. Colo. Const. art. IX § 11; Colo. Rev. Stat. § 22-

     33-104. In the 2018–2019 academic year, Colorado was home to 178

     operating school districts, 1,888 schools, and over 900,000 students. For

     school year 2019–2020, Colorado provided approximately $7.6 billion in state

     funding to districts and charter schools. Colorado also received more than

     $450 million from the Department for school year 2019–2020.

  e. Delaware: The Delaware Constitution charges the Delaware General

     Assembly with “provid[ing] for the establishment and maintenance of a

     general and efficient system of free public schools.” Del. Const. Art. X, § 1.

     For the 2019–2020 school year, Delaware was home to 19 operating school

     districts, with 194 traditional public schools, 23 charter schools, with more

     than 140 thousand students enrolled, and approximately 88 private schools

     that range from kindergarten through high school, with more than 15 thousand

     students enrolled. Delaware provides more than $1.4 billion each year to its

     public schools, and receives approximately $130 million from the Department

     for its primary and secondary education programs.



                                  55
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 56 of 119



  f. District of Columbia: The District has 116 traditional public schools and 123

     public charter schools with approximately 93,000 enrolled students, according

     to Fiscal Year 2019 data. The District received more than $103 million from

     the Department in 2019 to support its primary and secondary education

     programs. It is scheduled to receive more than $107 million in 2020.

  g. Illinois: The Illinois Constitution charges the State to “provide for an efficient

     system of high quality public educational institutions and services.” Ill. Const.

     Art. X. Illinois provides over $8.89 billion to its approximately 852 school

     districts. These school districts educate approximately 1.98 million students

     each year in 3,872 public schools. Illinois also has approximately 198,643

     students enrolled in non-public institutions. In the 2018–2019 school year,

     Illinois received approximately $3.66 billion in federal funds for its

     elementary and secondary education programs.

  h. Massachusetts: The Massachusetts Constitution requires that the

     Commonwealth provide adequate funding to educate all Massachusetts

     children. McDuffy v. Secretary of Executive Office of Education, 615 N.E.2d

     516 (Mass. 1993). Massachusetts is home to 406 public preK-12 school

     districts, comprised of more than 1,800 schools and more than 950,000

     students. Each year Massachusetts allocates more than $6 billion to these

     public school districts. To support its elementary and secondary programs,

     Massachusetts received approximately $689 million from the Department in

     Fiscal Year 2019 and is scheduled to receive almost $693 million from the

     Department in Fiscal Year 2020.



                                   56
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 57 of 119



  i. Michigan: The Michigan Constitution charges the Michigan Legislature with

     “maintain[ing] and support[ing] a system of free public elementary and

     secondary schools as defined by law.” Mich. Const. art. VIII, § 2. Michigan

     provides more than $13 billion each year to its 836 public school districts and

     56 intermediate school districts. The 3,400 school buildings in these districts

     educate more than 1.5 million students each year. Michigan received

     approximately $1.14 billion from the Department in 2019 to support its K-12

     schools. Michigan is expected to receive over $1.18 billion from the

     Department for the 2020–2021 school year.

  j. Minnesota: The Minnesota Constitution requires the legislature to establish a

     general and uniform system of public schools. Minn. Const. Art. XIII § 1.

     Minnesota has over 330 public school districts and 169 charter schools, which

     educate over 865,000 students. In Fiscal Year 2019, Minnesota spent

     approximately $9.588 billion on E-12 education, the largest single expenditure

     in its budget. In that year, Minnesota received approximately an additional

     $508 million in elementary and secondary funding from the Department.

  k. New Mexico: The New Mexico constitution promises to establish and

     maintain a uniform, free public school system “sufficient for the education of,

     and open to, all the children of school age.” N.M. Const. Art. 12, Sec. 1. In

     2020, legislators appropriated $3.468 billion in state funds for public

     education from prekindergarten through secondary schools, or 45.5 percent of

     total recurring appropriations. In 2019, the definition of “school-age” was

     revised to include students through age 22. The Fiscal Year 2021 budget



                                  57
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 58 of 119



     increased recurring appropriations by $216 million, or 6.6 percent, with

     significant additional funding to increase educator compensation, provide

     additional services to at-risk students, and provide professional development

     and mentorship support for early career teachers. Total federal support for

     New Mexico’s elementary and secondary schools was $406,133,433.

  l. North Carolina: North Carolina’s constitution guarantees the “right to the

     privilege of education” and charges the state with the “duty” to “guard and

     maintain that right.” N.C. Const. art. I, § 15. North Carolina’s constitution

     also requires that the State provide all of its students a “sound basic

     education.” Leandro v. State, 488 S.E.2d 249, 254 (N.C. 1997). For the 2014–

     2015 school year, North Carolina was home to 115 operating school districts,

     2,592 schools, and more than 1.53 million students. For the 2014–2015

     academic year, North Carolina contributed more than $8.08 billion in state

     funding for operating expenses and received more than $1.44 billion in federal

     funding for operating expenses.

  m. Oregon: The Oregon Constitution charges the Oregon Legislature with

     appropriating funds “sufficient to ensure that the state’s system of public

     education meets quality goals established by law.” Or. Const., Art. VIII, § 8.

     As of fall 2019 there were 582,661 K-12 students in Oregon. Of those,

     179,985 are in grades 9-12. Those students attend more than 1,200 public

     schools organized into 197 school districts in the State of Oregon. The 2019–

     2021 Legislatively Adopted Budget includes $1.254 million in pass-through

     federal funds for K-12 programs.



                                   58
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 59 of 119



  n. Rhode Island: The Rhode Island Constitution charges the Rhode Island

     General Assembly to “promote public schools . . . and to adopt all means

     which it may deem necessary and proper to secure to the people the

     advantages and opportunities of education[.]” R.I. Const., Art. XII, § 1. The

     Rhode Island public elementary and secondary education system provides

     education to approximately 143,000 students each year. Additionally, the

     system has a cumulative annual budget of $2.2 billion and employs

     approximately 21,000 teachers, administrators and staff.

  o. Vermont: The “right to public education is integral to Vermont’s constitutional

     form of government and its guarantees of political and civil rights.” Vt. Stat.

     Ann. tit. 16, § 1. The Vermont Agency of Education and the State’s public

     educators are deeply committed to ensuring that all children in the State enjoy

     equal educational opportunity. Vermont has approximately 250 public schools

     that serve over 80,000 children. In 2019, the State provided over $1.37 billion

     in funding to its school districts. The Agency of Education is responsible for

     supervising the expenditure and distribution of all money appropriated by the

     State to support these schools. The Agency is also responsible for executing

     and monitoring federal education grants to Vermont schools on behalf of the

     federal government. Vermont received more than $103 million from the

     Department of Education in 2019 to support its primary and secondary

     education programs, and estimates receiving over $107 million in 2020.

  p. Virginia: Under the Constitution of Virginia, the General Assembly is

     required to “provide for a system of free public elementary and secondary



                                  59
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 60 of 119



     schools for all children” in the Commonwealth. Va. Const. art. VIII, § 1. The

     General Assembly must also “ensure that an educational program of high

     quality is established and continually maintained.” Id. These directives have

     been adopted in the Code of Virginia, see Va. Code Ann. § 22.1-2, and the

     Supreme Court of Virginia has confirmed that “education is a fundamental

     right” under the state Constitution. Scott v. Commonwealth, 443 S.E.2d 138,

     142 (Va. 1994). For the 2019–2020 school year, there were 2,106 public

     schools in Virginia, including 1,860 schools, 155 local centers, and 91

     regional centers. These schools educated nearly 1.3 million students in grades

     K-12 in 2019. The Commonwealth provides approximately $7.3 billion each

     year in state funding to its school. In Fiscal Year 2019, Virginia received more

     than $710 million in federal funding to support the Commonwealth’s primary

     and secondary education programs. Virginia has also already received nearly

     $634 million in federal funding for Fiscal Year 2020

  q. Washington: The Washington Constitution provides that it is the “paramount

     duty of the state to make ample provision for the education of all children

     residing within its borders, without distinction or preference on account of

     race, color, caste, or sex.” Wash. Const. art. IX sec. 1; see McCleary v. State,

     269 P.3d 227 (Wash. 2012). Under its current biennial budget for 2019–2021,

     Washington provides more than $27 billion to its public schools, which serve

     over 1.1 million K-12 students annually. Washington received approximately

     $728 million from the Department in 2019 to support its primary and




                                  60
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 61 of 119



                   secondary public education programs, and is scheduled to receive

                   approximately $745 million in 2020.

               r. Wisconsin: The Wisconsin Constitution charges the legislature with providing

                   the establishment of public schools, “which shall be as nearly uniform as

                   practicable; and such schools shall be free and without charge for tuition to all

                   children between the ages of 4 and 20 years.” Art. X §3, Wis. Constitution.

                   Wisconsin provides more than $5 billion each year to its public schools,

                   which educate more than 850,000 students each year in 2,216 schools.

                   Wisconsin also has approximately 790 nonpublic and private schools that

                   range from pre-K to high school. Wisconsin received more than $560 million

                   from the Department in 2019 to support its primary and secondary education

                   programs. Wisconsin is scheduled to receive more than $575 million from the

                   Department in 2020.

       200.    Collectively, the States’ systems of public primary and secondary education have

an enrollment of more than 20 million students and receive more than $31 billion from the

Department annually.

       201.    Because each State receives federal funding from the Department for primary and

secondary education, each State and its public primary and secondary education systems are

subject to the Rule.

       202.    In addition, each State funds, supports, and/or administers systems of

postsecondary education:

               a. Pennsylvania: The Pennsylvania State System of Higher Education

                   (“PASSHE”) is a state-owned, funded, and administered network of 14



                                                61
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 62 of 119



     postsecondary schools across the Commonwealth with a combined enrollment

     of over 90,000 students each year. 24 P.S. §§ 20-2001-A to 20-2020-A.

     Pennsylvania provides PASSHE with more than $450 million each year. In

     addition, the Commonwealth System of Higher Education (“CSHE”) consists

     of four “state-related” universities in Pennsylvania—Lincoln University,

     Pennsylvania State University, the University of Pittsburgh, and Temple

     University—that together educate more than 170,000 students. These

     universities are considered public institutions, and Commonwealth officials

     appoint a designated number of trustees to the governing board of each

     institution. CSHE universities receive an annual, non-preferred financial

     appropriation from the state and offer discounted tuition to Commonwealth

     residents. Pennsylvania provides nearly $600 million to the CSHE universities

     each year. Pennsylvania also has 14 community colleges that educate more

     than 120,000 students each year with nearly $300 million in annual public

     funding. Finally, eight institutions in Pennsylvania are private but receive state

     funding: Drexel University, Johnson College, Lake Erie College of

     Osteopathic Medicine, Philadelphia College of Osteopathic Medicine, Salus

     University, Thomas Jefferson University, University of Pennsylvania, and The

     University of the Arts. Pennsylvania institutions of postsecondary education

     received more than $930 million from the Department in 2019 and are

     scheduled to receive more than $970 million in 2020.

  b. New Jersey: New Jersey is home to four public research universities, seven

     State colleges and universities, 18 community colleges, and 15 independent



                                  62
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 63 of 119



     non-profit four-year colleges. Over 531,000 students are enrolled in higher

     education institutions across the State with over 300,000 enrolled in public

     colleges. New Jersey’s public colleges and universities are state-funded

     institutions that are governed by state law. In Fiscal Year 2019, the State

     provided a total of $1.74 billion to public colleges and universities in direct

     operating aid, including fringe benefits. The State also appropriated $522

     million in student financial aid assistance that is awarded directly to students

     attending both public and private institutions in New Jersey. In Fiscal Year

     2018, the federal government provided public colleges and universities in the

     state of New Jersey a total of $1.59 billion in federal funding—this includes

     appropriations, operating, non-operating, and financial aid. Similarly,

     independent not-for-profit institutions in New Jersey received over $318

     million in federal grants and contracts as well as student financial aid in Fiscal

     Year 2018.

  c. California: California operates and funds a system of colleges and

     universities, which include the University of California, California State

     University, and Community College systems. Collectively, these colleges and

     universities serve more than 2.8 million students. As of the Budget Act of

     2019, for the 2018–2019 Fiscal Year, the State provided $19.5 billion in

     General Fund and Property Tax to its colleges and universities. California also

     received an estimated $5.7 billion from the Department in the 2018–2019

     Fiscal Year, and is scheduled to receive more than $7.1 billion from the

     Department in the 2019–2020 Fiscal Year for its colleges and universities.



                                   63
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 64 of 119



  d. Colorado: Colorado is home to 31 public universities and colleges, which

     collectively enroll more than 250,000 students. In Fiscal Year 2019–2020,

     Colorado provided $858 million from the general fund and $220.3 million in

     student aid. Colorado higher education institutions collectively received over

     $464.6 million from the Department in 2019 and are scheduled to receive

     more than $482.9 million in 2020.

   e. Delaware: Delaware is home to eight universities and colleges, which

      collectively enroll more than 60,000 students. In Fiscal Year 2020, Delaware

      provided $247 million in funding to higher education institutions. Delaware

      higher education institutions collectively received $68 million from the

      Department in 2019 and are scheduled to receive more than $71 million in

      2020.

  f. District of Columbia: The University of the District of Columbia (“UDC”) is

     the District of Columbia’s public higher education institution. Over 4,000

     students are enrolled at UDC, including the flagship university and the

     community college. For Fiscal Year 2020, UDC has a projected operating

     budget of $166.3 million, of which $33.5 million comes from federal grants

     and $8.3 million comes from District of Columbia agency grants.

  g. Illinois: Illinois has approximately 208 higher education institutions, including

     public, private, and technical schools, and community colleges, with

     approximately 720,000 students. Illinois has 12 public universities with

     roughly 182,000 students. The largest of the public universities is the

     University of Illinois Urbana-Champaign, which enrolls over 52,000 students



                                   64
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 65 of 119



     each year. Illinois also has over 271,000 students enrolled in public

     community colleges. Illinois provides approximately $4 billion to its higher

     education institutions, including $1.167 billion to universities and $410

     million to community colleges. Illinois received at least $1 billion from the

     Department in 2019 to support its postsecondary education programs and is

     scheduled to receive more than $1 billion in 2020.

  h. Massachusetts: Massachusetts has 29 public colleges and universities,

     including 15 community colleges, nine state universities, and five separate

     campuses of the University of Massachusetts system. More than 260,000

     students attend Massachusetts institutions of public higher education.

     Massachusetts provides $1.3 billion in annual support to its public colleges

     and universities. Massachusetts is also home to 92 private higher education

     institutions. Next to health care and finance, higher education is one of

     Massachusetts’s largest industries, employing over 135,000 faculty, staff, and

     administrators. To support its postsecondary programs, Massachusetts

     received approximately $562 million from the Department in Fiscal Year

     2019 and is scheduled to receive nearly $584 million from the Department in

     Fiscal Year 2020.

  i. Michigan: The Michigan Constitution charges the Michigan Legislature with

     “appropriating moneys to maintain” ten public universities in the state. Mich.

     Const. art. VIII, § 4. These ten universities are governed independently

     through constitutionally created boards. See id. §§ 5–6. Five other universities

     in the state also receive state funding. In sum, over 280,000 students are



                                  65
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 66 of 119



     enrolled in these fifteen state-funded universities across the state. These

     universities received over $1.5 billion in state funding during the 2019–2020

     Fiscal Year. Michigan is also home to 28 public community colleges. The

     Michigan Constitution requires the Michigan Legislature provide “financial

     support” for these colleges. Id. § 7. The community colleges received $414

     million through state appropriations during the most recent fiscal year.

     Michigan institutions received more than $763 million from the Department in

     2019 and are scheduled to receive more than $800 million in 2020.

  j. Minnesota: Minnesota is home to the University of Minnesota, which includes

     five campuses, and the Minnesota State Colleges and Universities system,

     which includes seven universities and thirty community and technical

     colleges. Together, these public colleges and universities educate more than

     415,000 students. In Fiscal Year 2020, the State is scheduled to provide

     $1.428 billion in funding to these colleges and universities. In the same year,

     postsecondary institutions in Minnesota are scheduled to receive an additional

     $479 million from the Department.

  k. New Mexico: New Mexico has 24 public colleges and universities that deliver

     workforce training, adult education, and undergraduate and graduate degrees.

     New Mexico dedicated $905 million in state appropriations for its higher

     education system in the most recent fiscal year for some 75,000 full-time or

     full-time equivalent students. The Department provided approximately $400

     million in student financial aid for higher education students in New Mexico

     for purposes of tuition at New Mexico higher education institutions.



                                   66
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 67 of 119



  l. North Carolina: North Carolina is home to 74 public universities and

     colleges, which collectively enroll more than 1.05 million students. In 2019,

     North Carolina higher education institutions collectively received more than

     $896 million from the Department and are scheduled to receive more than

     $937 million in 2020. For Fiscal Year 2019–2020, the UNC System received

     more than $3.0 billion in state funding. For Fiscal Year 2019–2020, the

     Community College System received more than $1.1 billion in state funding.

   m. Oregon: Oregon has seven public universities, which had over 100,000

      students enrolled in 2019, and seventeen community colleges, serving over

      250,000 students in 2018–2019. In the 2017–2019 biennium state funding per

      full-time-equivalent student was over $7,900 per student in Oregon’s public

      universities. For students in Oregon’s community colleges, state funding in

      2017–2019 was over $3,200 per full-time equivalent.

  n. Rhode Island: Rhode Island is home to the University of Rhode Island, Rhode

     Island College, and the Community College of Rhode Island. Collectively, the

     Rhode Island higher education system provides instruction to approximately

     43,000 undergraduate and graduate students each year. This system employs

     approximately 4,500 faculty and support staff and has a combined operating

     budget of approximately $1 billion per year.

   o. Vermont: Vermont is home to the University of Vermont, the Vermont State

      Colleges, and a number of private colleges. In 2019, Vermont State Colleges

      enrolled over 11,060 students. The University of Vermont enrolled over

      12,800. For Fiscal Year 2020, the State appropriated about $32 million to



                                  67
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 68 of 119



      fund the Vermont State Colleges and about $42 million to the University of

      Vermont. Vermont institutions received more than $50 million from the

      Department in 2019, and estimate receiving over $52 million in 2020.

  p. Virginia: There are over 375 institutions of higher education operating in

     Virginia, including 39 public institutions, 30 private non-profit colleges and

     universities, five regional higher education centers, one public/private medical

     school, and over 300 for-profit, out-of-state, or vocational institutions. In

     2019, there were over 525,000 students enrolled in Virginia’s institutions of

     higher education. The current state budget in Virginia appropriated

     approximately $1.9 billion to higher education funding. Virginia’s higher

     education institutions received more than $2.2 billion in federal funding in

     Fiscal Year 2019. Virginia also is home to 23 community colleges, in which

     158,000 students were enrolled in 2019. Those community colleges received

     approximately $384 million in state funding in Fiscal Year 2019 and

     approximately $398 million in Fiscal Year 2020.

  q. Washington: Washington has a “vital interest” in ensuring that accessible

     higher education opportunities are available to its residents. Wash. Rev. Code

     § 28B.07.010. Washington has six public baccalaureate colleges and

     universities: the University of Washington, Washington State University,

     Central Washington University, Eastern Washington University, Western

     Washington University, and the Evergreen State College. Washington also has

     a system of 30 public community and technical college districts comprised of

     34 separate colleges, whose funding is coordinated by the Washington State



                                   68
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 69 of 119



                  Board for Community and Technical Colleges. In addition, Washington is

                  home to a number of independent, private colleges and a variety of other

                  higher education institutions. Washington postsecondary institutions received

                  approximately $444 million from the Department in 2019, and are scheduled

                  to receive approximately $462 million in 2020. Washington’s six public

                  baccalaureate colleges and universities have a combined enrollment of over

                  116,000 students each year. Washington’s community and technical colleges

                  educate over 148,000 students each year. Altogether, Washington’s operating

                  budget for 2019–2021 provides over $4 billion to support the State’s higher

                  education system.

              r. Wisconsin: Wisconsin is home to more than 70 universities and colleges that

                  confer an Associate’s degree or higher. All public universities in the State of

                  Wisconsin are part of the University of Wisconsin System. The University of

                  Wisconsin System is one of the largest systems of public higher education in

                  the country, serving approximately 170,000 students each year through 13

                  universities across 26 campuses and a statewide extension network. Wisconsin

                  higher education institutions collectively received $390 million from the

                  Department in 2019 and are scheduled to receive more than $400 million in

                  2020.

       203.   Collectively, the States’ systems of publicly supported higher education have an

enrollment of more than 7 million students and receive more than $15 billion from the

Department annually.




                                               69
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 70 of 119



        204.    Each of the institutions in the States’ systems of higher education receives federal

funding and, as a result, is subject to the Rule.

        205.    To comply with the Rule by the August 14, 2020, deadline, primary, secondary,

and postsecondary schools face a number of obstacles that will impose substantial direct costs on

these State-sponsored institutions. See Part II.C, supra.

        206.    In addition, the ongoing national health emergency caused by the COVID-19

pandemic makes it nearly impossible for schools to review the Rule and revise their policies by

August 14, 2020. As of filing, every primary and secondary school in all but one Plaintiff State

has been ordered to physically close and to operate remotely. Primary and secondary schools in

California have also been closed and conducting all operations remotely under mandatory public

health orders since March 2020. Likewise, virtually all postsecondary schools in Plaintiff States

are physically closed and operating remotely. All of Plaintiff States have imposed stay-at-home

or safer-at-home orders that to some extent require students, faculty, and staff to work or engage

in schooling from home. Schools in Plaintiff States do not know yet whether they will return in

the fall for in-person classes.

        207.    The Rule will require state-sponsored institutions to adopt new, costly,

unnecessary, and unduly burdensome grievance procedures, forcing them to bear additional

costs. See Part II.A.3, supra.

        208.    Where a Plaintiff State’s law and other federal laws, such as the Clery Act and

VAWA, provide greater protections than the Rule, schools subject to these laws will need to

create parallel code of conduct provisions and enforcement mechanisms—one addressing “Title

IX sexual harassment” and one addressing “non-Title IX sexual harassment.” So too will schools

that wish to continue providing protections for students beyond the Rule out of concern for



                                                    70
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 71 of 119



campus safety and student well-being, to ensure the nondiscriminatory educational experience

promised by Title IX, or both.

       209.    Having two code of conduct provisions and two enforcement mechanisms for

sexual harassment claims will burden students and schools alike and lead to significant

confusion. Schools must determine how to clearly and effectively communicate the existence of

different policies and the differences between them, without indicating that one policy’s

protections and procedures take precedence over the other. Schools that receive notice of sexual

harassment will first have to gather enough information to determine which policy to use so they

can accurately advise the complainant on the process for pursuing a formal complaint. 85 Fed.

Reg. at 30,574–75 (to be codified at 34 C.F.R. § 106.44(a) (“The Title IX Coordinator must

promptly contact the complainant to . . . explain to the complainant the process for filing a

formal complaint.”)). Where the facts are unclear, relevant school administrators must take time

to consult with general counsel and others, causing further delays. Where a school’s Title IX

office does not handle non-Title IX sexual harassment investigations, but the investigation

reveals information indicating that harassment thought to fall outside of Title IX actually falls

within it (or vice versa), school administrators must determine how to hand off evidence between

different offices while clearly explaining to both parties what will happen next. And should a

party disagree with the school’s determination that the harassing conduct falls under the school’s

non-Title IX policy, the party can appeal and seek OCR review, adding further delays. 85 Fed.

Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(8)(i)).

       210.    The Rule’s August 14 effective date will force schools to take temporary and

emergency measures to implement the Rule’s minimum requirements, limiting schools’ ability to

consult with students and others affected by the Rule in the process. Many schools and state or



                                                 71
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 72 of 119



local policies require this consultation before implementing such significant changes. The lack of

engagement with and input from school communities will undermine the legitimacy of the

resulting measures and potentially lead to lower compliance with the Rule’s requirements.

        211.    The effective date of August 14, 2020, will also make it difficult for schools to

take certain additional steps they consider important to protecting their students, employees, and

others. For example, many schools may wish to craft non-disclosure agreements to protect the

privacy of complainants and respondents during the pendency of an investigation or after

resolution—but will not be able to do so before August 14.

        212.    The Rule will impede schools’ efforts to prevent and respond to incidents of

sexual harassment, including sexual assault. As a result, schools will be forced to devote

additional resources to addressing the physical, emotional, psychological, and other

consequences of sexual harassment.

        213.    Because they will face greater difficulties in combatting sexual harassment

against students, schools will also be at risk of reputational harm as a result of the Rule.

        214.    All of these financial and other harms will be felt by state-sponsored education

institutions—primary, secondary, and postsecondary—in the Plaintiff States. The States will

suffer direct harm to their proprietary interests as a result of the Rule.

        B. The Rule Will Harm Plaintiff States’ Sovereign Interests

        215.    The Rule will directly harm the States’ sovereign interests by interfering with

their primary authority to enact and enforce their own laws governing education institutions

within their borders, as well as interfere with the important parallel role States have traditionally

played in eliminating discrimination within their borders.

        216.    The Rule will directly harm the States’ sovereign interests by inhibiting their

ability to protect students from sexual harassment, provide campuses free from sex
                                                  72
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 73 of 119



discrimination, and fulfill their educational missions to provide equal opportunity, benefit, and

access to students without regard to sex—all while retaining necessary federal funds.

       217.    Traditionally, States have acted as the primary regulators of primary, secondary,

and postsecondary education. Although the federal government has expanded its role in

education, state and local officials continue to have primary responsibility for decisions relating

to the oversight of education institutions.

       218.    State and local officials have primary responsibility for overseeing K-12 schools

and for setting policies relating to elementary and secondary education:

               a. Pennsylvania: The Pennsylvania Department of Education oversees the 500

                   public school districts, more than 170 public charter schools, public cyber

                   charter schools, public Intermediate Units, the education of youth in State

                   Juvenile Correctional Institutions, and Head Starts and publicly funded

                   preschools. The Pennsylvania State Board of Education reviews and adopts

                   regulations that govern educational policies and principles and establish

                   standards governing the educational programs of the Commonwealth. The

                   Board of Education also approves the creation of new school districts or

                   changes in the boundaries of existing districts, manages the State School Fund

                   and adopts master plans for basic education. Local school boards exercise

                   primary responsibility over budgetary and other decisions for each school

                   district.

               b. New Jersey: The Constitution and legislature charge the State of New Jersey

                   with maintaining a “thorough and efficient system of free public schools” for

                   residents ages five through 18. N.J. Const. Art. VIII, Sec. IV, Para 2; N.J. Stat.



                                                 73
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 74 of 119



     Ann. § 18A:7F-44(b). The State Board of Education has general supervision

     and control of public education in the state, with exception of higher

     education. N.J. Stat. Ann. § 18A:4-10. The Commissioner of Education has

     supervision of all schools in the state that receive support or aid from state

     appropriations, other than institutions of higher education. N.J. Stat. Ann.

     § 18A:4-23.

  c. California: The State is the legal and political entity with plenary

     responsibility for educating all California public school students. The State

     funds and oversees the operation of the largest common system of public

     schools in the nation, which serves nearly 6.2 million children in more than

     10,500 schools. The State has the constitutional responsibility to establish and

     maintain the system of common schools and a free education, Cal. Const., art.

     IX, § 5, and to assure that all California public school students receive their

     fundamental right to an equal educational opportunity, regardless of sex and

     other protected factors, id. art. I, § 7(a) & art. IV, § 16(a). The California State

     Superintendent of Public Instruction oversees the schools within the state. Cal.

     Const., Art. IX, § 2; Cal. Educ. Code § 33112. The California State Board of

     Education is responsible for adopting rules and regulations for elementary and

     secondary schools in California. Cal. Educ. Code § 33031.

  d. Colorado: The Colorado State Board of Education oversees the Colorado

     Department of Education and has general supervision authority of public

     schools in Colorado. Colo. Const. art. IX § 1; Colo. Rev. Stat § 22-2-107.




                                   74
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 75 of 119



  e. Delaware: The Delaware Department of Education exercises “general control

     and supervision over” Delaware’s 19 operating public school districts, and has

     the ultimate responsibility for developing education policy, setting educational

     standards, and ensuring that school districts meet those standards. Del. Code

     Ann., tit. 14, § 121. The Delaware State Board of Education, by law, provides

     advice and guidance to the Delaware Secretary of Education on education

     policy, new initiatives, and budget requests, and approves regulations

     governing a wide variety of educational topics, including content standards,

     assessments, graduation requirements, educator evaluation, athletic

     regulations, and licensure and certification.

  f. District of Columbia: The District of Columbia Office of the State

     Superintendent is the District of Columbia’s state education agency tasked

     with overseeing K-12 education in the District. The District of Columbia

     Public Schools (“DCPS”) is the traditional public school system in the District

     of Columbia. DCPS develops policies and codes of conduct for the traditional

     public schools in the District. DCPS engaged in a year-long resource-intensive

     process to update and ensure that its sexual harassment policies fully comport

     with prior guidance. That process is nearing completion; were this Rule to go

     into effect, DCPS would need to completely revamp its procedures at great

     cost of resource and time.

  g. Illinois: The Illinois State Board of Education (“ISBE”), established under the

     Illinois School Code, administers elementary and secondary public education

     in the State of Illinois. ISBE oversees 852 public school districts, 141 public



                                  75
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 76 of 119



     charter schools, a state-operated educational facility, and numerous

     cooperatives and regional programs. ISBE reviews and adopts regulations that

     govern educational policies and principles and establishes standards governing

     K-12 education programs. See 105 ILCS 5/1A-4.

  h. Massachusetts: The Massachusetts Department of Elementary & Secondary

     Education (“MA-DESE”) serves as the chief regulator and administrator for

     the public preK-12 school system in Massachusetts. Among other

     responsibilities, MA-DESE distributes state and federal education money,

     licenses educators, helps districts implement learning standards, monitors

     schools and districts, and convenes districts to share best practices. The

     Massachusetts Board of Elementary and Secondary Education (“MA-BESE”)

     is statutorily created and is comprised of 11 members, nine of whom are

     appointed by the Governor. MA-BESE’s responsibilities include promulgating

     regulations governing schools and school districts, approving learning

     standards, deciding when to intervene in a low-performing school district, and

     hiring the MA-DESE commissioner. Local school committees oversee budget

     and other decisions for each district and establish educational goals and

     policies consistent with state law and statewide goals and standards instituted

     by MA-BESE.

  i. Michigan: The Michigan Constitution vests the State Board of Education with

     “[l]eadership and general supervision over all public education, including

     adult education and instructional programs in state institutions, except as to

     institutions of higher education granting baccalaureate degrees,” and the State



                                  76
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 77 of 119



     Board of Education “serve[s] as the general planning and coordinating body

     for all public education, including higher education, and shall advise the

     legislature as to the financial requirements in connection therewith.” Mich.

     Const. art. VIII, § 3. In the 2019–2020 school year, Michigan was home to

     836 public school districts and 56 intermediate school districts with over 1.5

     million students. While the school districts exercise primary responsibility

     over budgetary and other decisions for each district, the Michigan Department

     of Education implements federal and state legislative mandates in education

     and carries out the policies of the State Board of Education, and the State

     Board of Education has “leadership and general supervision over all public

     education.” Mich. Const. art. VIII, § 3; Mich. Comp. Laws § 388.1009. The

     State Board of Education “serve[s] as the general planning and coordinating

     body for all public education, including higher education, and shall advise the

     legislature as to the financial requirements in connection therewith.” Mich.

     Const. art. VIII, § 3.

  j. Minnesota: In Minnesota, local school boards “have the general charge of the

     business of the district, the school houses, and of the interests of the schools

     thereof.” Minn. Stat. § 123B.02, subd. 1. The Commissioner of the Minnesota

     Department of Education “adopt[s] goals for and exercise[s] general

     supervision over public schools and public educational agencies in the state.”

     Minn. Stat. § 127A.05, subd. 3.

  k. New Mexico: The State regulates its 155 traditional secondary school districts

     and charter schools serving 330,029 students through the Public Education



                                   77
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 78 of 119



     Department, the State educational agency. The public school code applies to

     children from age five to 22. NMSA 1978, Sec. 22-1-2 (O).

  l. North Carolina: The North Carolina State Board of Education and the North

     Carolina Department of Public Instruction have general supervisory authority

     of public schools in North Carolina. N.C. Gen. Stat. § 115C-10 to -22.

  m. Oregon: Oregon law provides that the Oregon State Board of Education shall

     set standards for and adopt rules for governance of public kindergarten,

     elementary, and secondary schools. The State Board of Education is also

     required by statute to adopt rules providing that no public elementary or

     secondary school shall discriminate in determining participation in scholastic

     activities. ORS 326.051. “Discrimination” has the same meaning as set forth

     in Section 659.850 of the Oregon Revised Statutes, including discrimination

     on the basis of sex and sexual orientation. Section 326.111 of the Oregon

     Revised Statutes establishes the Oregon Department of Education to

     administer the functions exercised by the State Board of Education.

  n. Rhode Island: The Rhode Island Department of Education oversees 36 school

     districts with 300 schools and over 143,000 students. The 17-member Rhode

     Island Board of Education was created by the Rhode Island General Assembly

     and is responsible for the governance of all public education in Rhode Island.

     The Commissioner of Elementary and Secondary Education is responsible for

     carrying out “the policies and programs formulated by the council on

     elementary and secondary education” and “distribution of state school funds

     in accordance with law and the regulations of the board” R.I.G.L. § 16-1-5.



                                  78
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 79 of 119



  o. Virginia: The Constitution of Virginia vests general supervision of the

     Commonwealth’s public school system in the Board of Education. Va. Const.

     Art. VIII, § 4; see also Va. Code Ann. § 22.1-8. Standards of quality for the

     Commonwealth’s school system are set by the Board of Education, subject to

     revision by the General Assembly. See Va. Const. Art. VIII, § 2. The Board of

     Education develops guidance and promulgates regulations for the

     administration of state programs. The Constitution further provides that,

     “[s]ubject to the ultimate authority of the General Assembly,” the Board of

     Education has “primary responsibility and authority for effectuating the

     educational policy” of the Commonwealth. Va. Const. Art. VIII, § 5. The

     supervision of schools in each school division is vested in a local school

     board. Id. § 7; see also Va. Code Ann. § 22.1-28.

  p. Vermont: Vermont’s State Board of Education has the authority to establish

     and advance education policy for the State. Vt. Stat. Ann. tit. 16, § 164.

     Vermont’s Secretary of Education has the authority to execute the policies

     adopted by the State Board; evaluate the program of instruction in Vermont’s

     public schools; advise the Legislature concerning proposed laws affecting the

     public schools; supervise and direct the execution of laws relating to the

     public schools and ensure compliance; and supervise the expenditure and

     distribution of money appropriated by the State for public schools. Vt. Stat.

     Ann. tit. 16, § 212. The Secretary is also charged with annually determining

     whether students in each Vermont public school are provided educational




                                  79
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 80 of 119



                  opportunities substantially equal to those provided in other public schools. Vt.

                  Stat. Ann. tit. 16, § 165.

              q. Washington: The Washington Office of the Superintendent of Public

                  Instruction (“OSPI”) oversees the State’s K-12 education system, which

                  includes 295 public school districts (approximately 2,000 schools) and six

                  state-tribal education compact schools. The Superintendent of Public

                  Instruction supervises all matters pertaining to public schools, including but

                  not limited to certifying educators, administering a statewide student

                  assessment system, maintaining a manual of the Washington state common

                  school code, and establishing a coordinated program for the prevention of

                  sexual abuse of K-12 students. See Wash. Rev. Code §§ 28A.300.040, 041,

                  160. While OSPI oversees the public school system statewide, the primary

                  governing body of each K-12 school is its locally elected school board.

              r. Wisconsin: The Wisconsin State Superintendent provides “general

                  supervision” of all public K-12 schools and has the responsibility to

                  “[a]scertain the condition of the public schools, stimulate interest in education

                  and spread as widely as possible a knowledge of the means and methods

                  which may be employed to improve the schools.” Wis. Stat § 115.28(1).

       219.   Most States also exercise primary responsibility for regulating public

postsecondary education in their borders:

              a. Pennsylvania: The Pennsylvania Department of Education oversees the

                  Commonwealth’s Career and Technology Centers/Vocational Technical

                  Schools and community colleges. The Pennsylvania State Board of Education



                                               80
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 81 of 119



     has the authority to review and adopt regulations that govern educational

     policies and principles and establish standards governing the educational

     programs of the Commonwealth, including the authority to adopt policies with

     regard to postsecondary schools, to regulate the community colleges, and to

     adopt master plans for higher education. The Pennsylvania State System of

     Higher Education is governed by a Board of Governors made up or appointed

     by Commonwealth officials. The Commonwealth System of Higher Education

     universities are governed by boards of trustees with a minority of

     representatives appointed by Commonwealth officials.

  b. New Jersey: The Secretary of Higher Education is empowered to enforce the

     observance of State laws among institutions of higher education. N.J. Stat.

     Ann. § 18A:3B-34. The Secretary makes final administrative decisions over

     institutional licensure and university status as well as over a change in the

     programmatic mission of an institution under her purview. N.J. Stat. Ann.

     § 18A:3B-14. And the Secretary makes recommendations to the Governor and

     Legislature on higher education initiatives and programs of Statewide

     significance and implements Statewide planning on higher education. Id. The

     governing boards of each of New Jersey’s public institutions of higher

     education “have authority over all matters concerning the supervision and

     operations of the institution including fiscal affairs, the employment and

     compensation of staff.” N.J. Stat. Ann. § 18A:3B-6. They are required to

     compile and make public annual reports regarding their fiscal and governance

     condition. N.J. Stat. Ann. § 18:3B-35; N.J. Stat. Ann. § 18A:65-14.5. The



                                  81
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 82 of 119



     President’s Council, consisting of the presidents of all higher education

     institutions that receive State funding, provide advice and policy

     recommendations to the Secretary of Higher Education. N.J. Stat. Ann.

     § 18A:3B-7, -8.

  c. California: The University of California is a public trust formed under the

     California Constitution and funded by the State. Cal. Const., art. IX, § 9; Cal.

     Educ. Code § 92100 et seq. The nation’s largest four-year public university

     system, the California State University system, is also part of the State of

     California’s public higher education system and includes twenty-three

     campuses across the State. Cal. Educ. Code §§ 89001, 84001. The California

     Community Colleges are also part of the State of California’s public higher

     education system. Cal. Const., art. XVI, § 8; Cal. Educ. Code §§ 66700,

     70900. The California Constitution mandates and funds a system of free

     public schools, Cal. Const. art. IX, §§ 5, 6, and sets a minimum funding level

     for “the moneys to be applied by the State for the support of school districts

     and community college districts.” Cal. Const., art. XVI, § 8(b). State law

     directs the Board of Governors of the California Community Colleges to

     prepare the system’s budget, identify total revenue needs in order to properly

     serve the education system, and identify expenditures for the state general

     apportionment and for categorical programs, new programs, and budget

     improvements. Cal. Educ. Code § 70901(b)(5)(A)(I).

  d. Colorado: The Colorado Commission on Higher Education, which is located

     in the Colorado Department of Higher Education, is the central policy and



                                  82
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 83 of 119



     coordinating board for higher education in the State of Colorado. Colo. Rev.

     Stat. §§ 23-1-102 and 24-1-114. The governing board of each institution of

     higher education is responsible for promulgating its institution’s policies

     governing student conduct and discipline. Each institution is also responsible

     for establishing policies and procedures governing its faculty, administrative,

     and classified employees. Each of Colorado’s institutions of higher education

     is governed by a board of regents, board of governors, or board of trustees

     (collectively, the “governing boards”) either elected by the citizens of the state

     or appointed by the governor with the consent of the senate. Colo. Rev. Stat.

     §§ 23-20-102 (University of Colorado System), 23-30-102 (Colorado State

     University System), 23-40-104 (University of Northern Colorado), 23-41-101

     (Colorado School of Mines), 23-51-102 (Adams State University), 23-52-102

     (Fort Lewis College), 23-53-102 (Colorado Mesa University), 23-54-102

     (Metropolitan State University of Denver), 23-56-102 (Western Colorado

     University), 23-60-104 (Colorado Community College System). Colorado

     statute also authorizes the creation of local district colleges. Colo. Rev. Stat.

     § 23-71-103. Colorado’s two local district colleges are governed by governing

     boards elected by citizens of their districts.

  e. Delaware: The Delaware Department of Education, through its Higher

     Education Office, works with Delaware’s public and private higher education

     institutions to ensure students have access to high quality education, and is the

     lead communication agency on higher education with the Federal government.

     The Higher Education Office is also responsible for providing for the



                                   83
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 84 of 119



     licensure of any institution of higher education that offer courses, programs,

     or degrees within Delaware but are not incorporated or located in Delaware.

  f. District of Columbia: The University of the District of Columbia is an

     independent agency governed by a Board of Trustees, which has the power to

     adopt policy regulations for the university, including those relating to gender

     discrimination and sexual harassment. See D.C. Code § 38-1202.01(a).

  g. Illinois: The Illinois Board of Higher Education (“IBHE”) is the coordinating

     body for the state’s systems of colleges and universities. IBHE adopts

     regulations that govern educational policies and standards governing

     postsecondary education. IBHE recommends to the State the budgetary needs

     for operations, grants, and capital improvements for higher education

     institutions and agencies. It approves proposals by public university governing

     boards and the Illinois Community College Board for new units of instruction,

     research, or public service. It also reviews existing instruction, research, and

     public service programs to determine their continued educational and

     economic justification.

  h. Massachusetts: The Massachusetts Department of Higher Education, along

     with the Massachusetts Board of Higher Education (“MA-BHE”), serves as

     coordinator of Massachusetts’s system of public higher education and as the

     employer of record. MA-BHE promulgates regulations to govern the state’s

     public higher education system, establishes overall goals for the system,

     reviews and approves admission and program standards and five-year plans

     for higher education institutions, and receives and disburses federal funds.



                                   84
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 85 of 119



     MA-BHE is a statutorily created agency comprised of 13 members, including

     nine members appointed by the Governor.

  i. Minnesota: The Board of Trustees for the Minnesota State Colleges and

     Universities system has the authority to govern the seven universities and 30

     colleges within its system. Minn. Stat. § 136F.06, subd. 1. The Office of

     Higher Education, which is headed by a Commissioner who is appointed by

     the Governor, oversees private colleges and universities in the State. Minn.

     Stat. § 136A.01, subd. 2.

  j. New Mexico: The New Mexico Constitution establishes seven four-year

     public postsecondary institutions and ten two-year branch community colleges

     that are regulated by boards of regents. In addition, the State operates seven

     two-year independent community colleges regulated by community college

     boards. The New Mexico Higher Education Department oversees all of these

     postsecondary institutions.

  k. North Carolina: The Board of Governors of the University of North Carolina

     has the responsibility for the planning, development, and overall governance

     of the UNC System, which is comprised of 17 constituent institutions. N.C.

     Gen. Stat. § 116, et seq. The Board of Governors has 24 voting members,

     elected by the North Carolina General Assembly to staggered four-year terms.

     Additionally, the president of the UNC Association of Student Governments

     serves as a nonvoting, ex officio member of the Board. The Board elects the

     President of the UNC System. The Board of Governors maintains The Code

     and the UNC Policy Manual. The Code incorporates the requirements of the



                                   85
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 86 of 119



     North Carolina constitution and General Statutes, as well as Board bylaws and

     other high-level policies. The UNC Policy Manual provides more specific

     direction and policies on university matters, including a system-wide policy to

     establish legally supportable, fair, effective, and efficient procedures for

     student disciplinary proceedings related to sexual harassment and Title IX

     violations (Chapter 700.4—Student Conduct and Discipline). The State Board

     of Community Colleges (CC State Board) is the governing authority for the 58

     community colleges in the State. The CC State Board consists of 20

     members—10 appointed by the governor, 8 elected by the General Assembly,

     and the lieutenant governor and the state treasurer, who serve as ex-officio

     members. The CC State Board establishes policies, regulations, and standards

     for the administrative offices and the institutions that comprise the

     Community College System.

  l. Oregon: It is the law and policy of the State of Oregon to promote and support

     post-secondary education of its citizens, which benefits the economy of the

     State and the welfare of Oregonians. ORS §§ 350.001 et seq. The State

     regulates seven public universities in the State (ORS Chapter 352), as well as

     community colleges (ORS Chapter 341), and career and trade training (ORS

     Chapter 344). Section 350.050 et seq. of the Oregon Revised Statutes

     establishes the Higher Education Coordinating Commission, which sets

     standards for institutions of higher education. In addition to other policies and

     funding requirements, Oregon law requires all institutions of higher education

     to have written policies regarding sexual assault, harassment, stalking, and



                                   86
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 87 of 119



     dating violence that occur both on and off campus. ORS §§350.253, ORS

     350.255

  m. Rhode Island: The Council on Postsecondary Education provides oversight of

     the public higher education system in Rhode Island. The Council adopts

     standards, requires enforcement, and exercises general supervision over all

     public higher education in the state. R.I.G.L. § 16-59-4. Duties also include

     formulating broad policies to implement the goals and objectives of the Board

     of Education along with preparing and maintaining a 5-year budget for higher

     education that implements the financial recommendations of the Board of

     Education. The Rhode Island Office of the Postsecondary Commissioner

     supports the Board of Education and Council on Postsecondary Education as

     the State’s higher education executive officer.

  n. Vermont: The Vermont State Board of Education has the authority to issue

     certificates of approval and of degree-granting authority to post-secondary

     institutions in the state whose goals, objectives, programs, and resources meet

     State Board standards. Vt. Stat. Ann. tit. 16, § 176. Vermont’s Higher

     Education Council reviews post-secondary institutions’ eligibility for certain

     federal funding. Vt. Stat. Ann. tit. 16, § 2881. State officials make up a

     majority of the governing Board of Trustees for the Vermont State Colleges

     system, Vt. Stat. Ann. tit. 16, §§ 2172-74, and roughly half of the governing

     Board of Trustees for the University of Vermont, Vt. Stat. Ann. tit. 16, app.

     ch. 1 § 1-2.




                                  87
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 88 of 119



  o. Virginia: The State Council of Higher Education for Virginia (“SCHEV”) is

     the Commonwealth’s coordinating body for higher education. Pursuant to

     state statute, SCHEV “advocate[s] for and promote[s] the development and

     operation of an educationally and economically sound, vigorous, progressive,

     and coordinated system of higher education in the Commonwealth.” Va. Code

     Ann. § 23.1-200. The coordination and governance of higher education in

     Virginia are shared responsibilities among the General Assembly, the

     Governor, the institutions of higher education, and SCHEV. The Governor

     appoints members to public institutions’ Boards of Visitors, the State Board

     for Community Colleges, and SCHEV, and prepares and submits a biennial

     budget. The General Assembly confirms the Governor’s nominations, adopts

     a biennial budget, and enacts legislation pertaining to higher education.

     SCHEV develops a statewide strategic plan and provides policy and funding

     recommendations. The governing boards at institutions of higher education set

     institutional policy goals and priorities, approve budget requests to the

     Governor and General Assembly, and ensure that institutions effectively and

     efficiently use state funds.

  p. Washington: Each of Washington’s six public baccalaureate colleges and

     universities and each of its 30 community and technical college districts is

     governed by a board of regents or board of trustees (collectively, the

     “governing boards”) appointed by the governor with the consent of the senate.

     Wash. Rev. Code §§ 28B.20.100 (University of Washington), 28B.30.100

     (Washington State University), 28B.35.100 (Regional



                                    88
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 89 of 119



     Universities), 28B.40.100 (The Evergreen State College), 28B.50.100

     (Community & Technical Colleges). Each governing board is responsible for

     promulgating its institution’s policies governing student conduct and

     discipline pursuant to Washington’s Administrative Procedure Act, Wash.

     Rev. Code Chapter 34.05. See Wash. Rev. Code §§ 28B.20.130 (University of

     Washington), 28B.30.150 (Washington State University), 28B.35.120

     (Regional Universities), 28B.40.120 (The Evergreen State College),

     28B.50.140 (Community & Technical Colleges). Each institution is also

     responsible for establishing policies and procedures governing its faculty,

     administrative, and classified employees. This process includes negotiating

     collective bargaining agreements with those employees who are represented

     by unions.

  q. Wisconsin: The Board of Regents of the University of Wisconsin System is

     granted the primary responsibility for governance of the University of

     Wisconsin System through enacting policies and promulgating rules for

     governing the system, planning for the future needs of the State for university

     education, ensuring the diversity of quality undergraduate programs while

     preserving the strength of the State’s graduate training and research centers,

     and promoting the widest degree of institutional autonomy within the

     controlling limits of system-wide policies and priorities established by the

     board. Wis. Admin. Code § UWS 36.09. The State’s Department of Safety

     and Professional Services’ Educational Approval Program is charged with

     protecting the public by inspecting and approving private trade,



                                  89
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 90 of 119



                   correspondence, business, and technical schools doing business within the

                   state. Wis. Stat. § 440.52.

       220.    The States have primary responsibility for protecting the safety of their residents,

including children in K-12 institutions and children and adults attending postsecondary schools.

       221.    Consistent with these responsibilities, the States have enacted laws and

regulations to prevent discrimination on the basis of sex in education institutions and to protect

the safety of students and others in K-12 and postsecondary schools. The States continue to

vigorously enforce these laws and regulations:

               a. Pennsylvania: Under Act 16 of 2019, postsecondary institutions in

                   Pennsylvania must adopt a clear, understandable written policy on sexual

                   harassment and sexual violence that informs victims of their rights under

                   federal and state law, including the crime victims’ bill of rights. The

                   Pennsylvania Department of Education subsequently created a model sexual

                   harassment and sexual violence policy for postsecondary schools. Pa. Dep’t of

                   Educ., Sexual Violence and Sexual Harassment Model Sexual Misconduct

                   Policy. Pennsylvania institutions have until June 30, 2020, to comply.

               b. New Jersey: Every public institution of higher education, elementary school

                   and secondary school in New Jersey is required to adopt a policy included in

                   its student code of conduct prohibiting harassment, intimidation, or bullying.

                   N.J. Stat. Ann. § 18A:3B-68; N.J. Stat. Ann. § 18A:37-15. New Jersey law

                   sets out particular standards for conduct that must be prohibited under this

                   policy. Id. The New Jersey Law Against Discrimination (“LAD”), N.J. Stat.

                   Ann. § 10:5-1 to-49, prohibits all primary, secondary and postsecondary



                                                 90
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 91 of 119



     schools, except any school operated by a religious institution, from

     discriminating against students based on sex. This includes prohibiting sexual

     harassment “that a reasonable student of the same age, maturity level, and

     [sex] would consider sufficiently severe or pervasive enough to create an

     intimidating, hostile or offensive school environment[.]”N.J. Stat. Ann.

     § 10:5-5(f); 10:5-12(l); L.W. ex rel. L.G. v. Toms River Regional Schools Bd.

     of Education, 189 N.J. 381, 402–03 (N.J. 2007). Schools are required to take

     action to prevent sexual harassment and must promptly address it if they knew

     or should have known about it. Id. at 407. The LAD provides for

     administrative or court enforcement by the State’s Division on Civil Rights, as

     well as a private right of action. N.J. Stat. Ann. § 10:5-13. In May 2019, New

     Jersey enacted the Sexual Assault Victim’s Bill of Rights, to ensure the

     dignity and safety of victims and their access to necessary services and

     investigative procedures. N.J. Pub. L. 2019-103.

  c. California: The California Equity in Higher Education Act establishes the

     policy of the State of California to afford all persons equal rights and

     opportunities in postsecondary education institutions of the State. Cal. Educ.

     Code §§ 66251, 66252. As such, it is the policy of the State of California that

     all persons, regardless of sex, are free from discrimination of any kind in the

     postsecondary education institutions of the State. Cal. Educ. Code §§ 66270;

     66281.5. State law authorizes the Board of Governors of the California

     Community Colleges, the Trustees of the California State University, and the

     Regents of the University of California to adopt regulations as required by law



                                  91
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 92 of 119



     to implement the nondiscrimination requirements set forth in state law. Cal.

     Educ. Code § 66271.1. Under state law, for K-12 students, the definition of

     sexual harassment includes unwelcome conduct of a sexual nature that has the

     purpose or effect of having a negative impact upon the individual’s academic

     performance or of creating an intimidating, hostile, or offensive education

     environment. Students are protected from sexually harassing conduct,

     including cyber sexual bullying, that is related to a school activity or school

     attendance, including but not limited to acts that occur while a student is going

     to or coming from school, during lunch whether on or off campus, and while

     going to or coming from a school-sponsored activity. Cal. Educ. Code §§ 200

     & 48900, et seq. Separate and apart from state law school discipline

     procedures, state law also establishes a detailed grievance process for

     promptly and equitably investigating and resolving complaints of sexual

     harassment and assault in K-12 schools under the state’s Uniform Complaint

     Procedures. These procedures include collecting evidence from both parties,

     interviewing the parties and witnesses, issuing a letter of findings, and a right

     to appeal to the California Department of Education. Cal. Educ. Code,

     § 33315; Cal. Code Regs., tit. 5, §§ 4610, et seq. State law does not prohibit

     schools from acting outside the Uniform Complaint Procedures to more

     quickly address reports and complaints.

  d. Colorado: Colorado law requires Colorado public universities and colleges to

     adopt sexual misconduct policies for enrolled students. Colo. Rev. Stat. § 23-

     5-146(2). These policies must contain fair, impartial, and prompt procedures



                                   92
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 93 of 119



     for the investigation of sexual misconduct, and require the college or

     university to complete an investigation or adjudicative process within an

     average of sixty to ninety days. Id. § 23-5-146(3)(d)(I). Although parties may

     have advisors during the process, those advisors are not permitted to speak

     and all questions for witnesses must go through the official individual or

     individuals conducting or participating in the investigation and adjudication

     process. Id. § 23-5-146(3)(d)(III)-(IV).

  e. Delaware: Under Delaware law, each public school district and charter school

     is required to establish and disseminate a policy for responding to teen dating

     violence and sexual assault that includes guidelines on mandatory reporting

     and confidentiality, and protocols for responding to incidents of teen dating

     violence and sexual assault. Del. Code Ann. tit. 14, § 4166. Higher education

     institutions in Delaware with more than 1,000 students are required to offer to

     sexual assault victims to report incidents perpetrated by or against a student to

     law enforcement authorities servicing the institution, to inform victims of their

     rights under the Delaware Victims’ Bill of Rights, to inform victims of

     available confidential medical and counseling services, and to report data to

     the State of Delaware to ensure compliance with the law. Higher education

     institutions are also required to provide training to responsible employees

     regarding the prevalence and nature of sexual assaults on college campuses,

     and the requirements of state and federal law. Del. Code Ann. tit. 14, ch. 90A.

  f. District of Columbia: The District of Columbia City Council passed the D.C.

     School Safety Omnibus Act of 2018 (“DCSSOA”) to promote and protect



                                  93
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 94 of 119



     District students’ safety by preventing sexual harassment and dating violence

     against students by faculty, staff, and other students in District schools. The

     DCSSOA defines “sexual harassment” as “any unwelcome or uninvited

     sexual advances, requests for sexual favors, sexually motivated physical

     conduct, stalking, or other verbal or physical conduct of a sexual nature that

     can be reasonably predicted to: (A) Place the victim in reasonable fear of

     physical harm to his or her person; (B) Cause a substantial detrimental effect

     to the victim’s physical or mental health; (C) Substantially interfere with the

     victim’s academic performance or attendance at school; or (D) Substantially

     interfere with the victim’s ability to participate in, or benefit from, the

     services, activities, or privileges provided by a school.” D.C. Code § 38-

     952.01(5). The DCSSOA’s broad definition of “sexual harassment” differs

     from the Rule’s definition which restricts schools from investigating sexual

     harassment until it becomes “severe, pervasive, and objectively offensive.”

     The D.C. Human Rights Act of 1977 (“DCHRA”), the country’s most

     expansive state human rights law, protects District residents from sex

     discrimination in education institutions, which includes “deny[ing],

     restrict[ing], or . . . abridge[ing] or condition[ing] the use of, or access to, any

     of its facilities, services, programs, or benefits of any program or activity to

     any person otherwise qualified.” D.C. Code § 2–1402.41.

  g. Illinois: The Illinois School Code requires schools to create, maintain, and

     implement an age-appropriate policy on sexual harassment. 105 ILCS 5/10-

     20.69 (P.A. 101-418). The School Code also requires that all public school



                                    94
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 95 of 119



     classes that teach sex education in grades 6 through 12 must include course

     material and instruction about unwanted physical and verbal sexual advances

     and what may be considered sexual harassment or sexual assault. 105 ILCS

     5/27-9.1(c)(8). In 2015, Illinois enacted the Preventing Sexual Violence in

     Higher Education Act (“PSVHEA”) establishing requirements for all higher

     education institutions aimed at raising awareness about and addressing

     campus sexual violence, domestic violence, dating violence and stalking. The

     PSVHEA mandates that all universities “shall adopt a comprehensive policy

     concerning sexual violence, domestic violence, dating violence, and stalking

     consistent with governing federal and State law.” 110 ILCS 155/10. It outlines

     detailed requirements schools must follow to address and prevent sexual

     violence.

  h. Massachusetts: Massachusetts has several state laws which protect against sex

     discrimination and sexual harassment in education institutions. Mass. Gen.

     Laws ch. 151C, § 2(g) (fair educational practices); Mass. Gen. Laws ch. 76,

     § 5 (discrimination on the basis of sex); Mass. Gen. Laws ch. 12, § 11H

     (Massachusetts Civil Rights Act). Under Massachusetts law, prohibited sexual

     harassment by an education institution includes “any sexual advances,

     requests for sexual favors and other verbal or physical conduct of a sexual

     nature when: (i) submission to or rejection of such advances, requests or

     conduct is made either explicitly or implicitly a term or condition of the

     provision of the benefits, privileges or placement services or as a basis for the

     evaluation of academic achievement; or (ii) such advances, requests or



                                  95
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 96 of 119



     conduct have the purpose or effect of unreasonably interfering with an

     individual’s education by creating an intimidating, hostile, humiliating or

     sexually offensive educational environment.” Mass. Gen. Laws ch. 151C,

     § 1(e). The Massachusetts Commission Against Discrimination, a

     Massachusetts agency that investigates and adjudicates violations of anti-

     discrimination laws, enforces this prohibition for students seeking admission

     to any education institution or who are enrolled in vocational training

     institutions. Mass. Gen. Laws ch. 151C, § 3(a). The Massachusetts Board of

     Elementary and Secondary Education has promulgated regulations providing

     that: “All public schools shall strive to prevent harassment or discrimination

     based upon a student’s race, color, sex, gender identity, religion, national

     origin or sexual orientation and all public schools shall respond promptly to

     such discrimination or harassment when they have knowledge of its

     occurrence.” 603 Code Mass. Regs. 26.07(2). Massachusetts regulations

     contain requirements for schools’ notification and complaint procedures for

     discrimination and harassment. 603 Code Mass. Regs. 26.08.

  i. Michigan: Under Michigan state law, each local school district’s board “shall

     adopt and implement a written sexual harassment policy.” Mich. Comp. Laws

     § 380.1300a. State law further provides that the sexual harassment policies

     “shall prohibit sexual harassment by school district employees, board

     members and pupils directed toward other employees or pupils and shall

     specify penalties for violation of the policy.” Id.




                                   96
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 97 of 119



  j. Minnesota: Under Minnesota law, in addition to the State’s Human Rights Act

     that prohibits any educational institution from engaging in sex discrimination,

     Minn. Stat. § 363A.13, subd. 1, postsecondary institutions must have a written

     policy on sexual harassment and sexual violence, Minn. Stat. § 135A.15,

     subd. 1(b). The Minnesota State Colleges and Universities system has a policy

     that prohibits sexual harassment that is “directed at verbal or physical conduct

     that constitutes discrimination/harassment under state and federal law and is

     not directed at the content of speech.” Its sexual violence policy states that it

     “is committed to eliminating sexual violence in all its forms.” Minnesota law

     requires local school boards to adopt written sexual harassment policies and

     the Commissioner of the Minnesota Department of Education “maintain[s]

     and make[s] available to school boards a model sexual, religious, and racial

     harassment and violence policy.” Minn. Stat. § 121A.03, subds. 1 & 2.

  k. Oregon: Oregon has numerous policies against the sorts of conduct implicated

     in the Rule. Oregon law prohibits discrimination on the basis of sex. ORS

     659A.030. Harassment (ORS 166.065) and offensive sexual contact (ORS

     163.415) are crimes under Oregon law, as is offensive contact with a minor

     (ORS 163.479). Oregon Revised Code Section 342.700 et seq. requires all

     public school districts, education service districts and public charter schools to

     adopt a sexual harassment policy applicable to all students and staff. The law

     sets forth the requirements for the policies, including definitions and

     consequences for assault, unwanted physical and verbal contact, and demands

     for sexual favors. ORS 342.704.



                                   97
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 98 of 119



  l. Rhode Island: Under Rhode Island law, discrimination on the basis of sex is

     prohibited in all public elementary and secondary schools in the state. R.I.G.L.

     § 16-38-1.1. In 2007, the Lindsay Ann Burke Act was passed, requiring all

     schools to adopt a policy responding to allegations of teen dating and sexual

     violence. R.I.G.L. § 16-85-2. The Council on Postsecondary Education issued

     a Sexual Harassment and Sexual Violence policy in 2015 to prohibit all forms

     of sexual harassment and sexual violence that all faculty, staff and students at

     all higher education entities in Rhode Island must comply with.

  m. Virginia: Virginia’s General Assembly has enacted several statutes that

     protect victims of sexual assault. For example, Virginia Code § 23.1-808

     requires review of sexual violence policies annually. Virginia Code § 23.1-

     806 requires that a review committee convene within 72 hours of a report of

     an alleged act of sexual violence and determine whether the matter should be

     referred to local law enforcement, and where the conduct may constitute a

     felony, contact the local Commonwealth’s Attorney (subject to certain privacy

     protections). And Virginia Code § 23.1-807 requires that universities provide

     access to or enter into memoranda of understanding with sexual assault crisis

     centers or other victim support service.

  n. Vermont: Under Vermont state law, “[i]t is the policy of the State of Vermont

     that all Vermont educational institutions provide safe, orderly, civil, and

     positive learning environments. Harassment, hazing, and bullying have no

     place and will not be tolerated in Vermont schools. No Vermont student

     should feel threatened or be discriminated against while enrolled in a Vermont



                                  98
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 99 of 119



     school.” Vt. Stat. Ann. tit. 16, § 570(a). Therefore, Vermont law instructs that

     “[e]ach school board shall develop, adopt, ensure the enforcement of . . .

     harassment, hazing, and bullying prevention policies that shall be at least as

     stringent as model policies developed by the Secretary.” Id. § 570(b). The

     Secretary of Education has developed model policies and procedures for the

     prevention of hazing, harassment, and bullying. Vermont statute also requires

     that the board of trustees or other governing body of each postsecondary

     school operating in Vermont adopt and ensure enforcement of a policy

     establishing that harassment, as defined by Vt. Stat. Ann. tit. 16, § 11(a)(26),

     is a form of unlawful discrimination and therefore prohibited. The board is

     also required to establish procedures to address complaints of discriminatory

     harassment and to initiate educational programs designed to prevent such

     conduct. Vt. Stat. Ann. tit. 16, § 178.

  o. Washington: Washington law prohibits discrimination on the basis of sex in

     K-12 schools. Chapter 28A.640 Wash. Rev. Code. Regulations implementing

     this statute define sexual harassment for antidiscrimination purposes and

     establish required criteria for each school district’s sexual harassment policy.

     Wash. Admin. Code §§ 392-190-056, 057. School districts are required to

     adopt sexual harassment policies and procedures that meet both state and

     federal antidiscrimination law requirements. The Washington State School

     Directors’ Association has published model policies and procedures

     concerning issues such as harassment, gender inclusivity, and student

     discipline. Washington’s Gender Equality in Higher Education Act, Chapter



                                   99
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 100 of 119



      28B.110 Wash. Rev. Code, prohibits discrimination on the basis of gender at

      Washington’s higher education institutions. It requires each institution to

      develop and distribute policies and procedures for handling complaints of

      sexual harassment and sexual violence, as well as other rules and guidelines to

      eliminate sexual harassment and other forms of gender discrimination in

      higher education. Wash. Rev. Code § 28B.110.030(8). In 2014, the state

      legislature created a Campus Sexual Violence Prevention Task Force, which

      submitted its final report at the end of 2016. Among other things, the report

      contains summaries of initiatives launched by public and private institutions to

      combat sexual violence on campus, as well as positions and recommendations

      on many issues related to sexual violence prevention.

   p. Wisconsin: Under Wisconsin law, each school board in charge of the K-12

      public schools of the district bears the responsibility for developing policies

      prohibiting discrimination against pupils, including policies prohibiting

      discrimination on the basis of sex. Wis. Admin. Code §§ PI 9.01(1); 9.02(2).

      The Wisconsin Administrative Code provides that students, faculty, and staff

      within the University of Wisconsin System are subject to discipline, up to and

      including dismissal for engaging in acts of sex discrimination, including

      sexual assault, sexual harassment, dating violence, and stalking. Wis. Admin.

      Code §§ UWS 4, UWS 7, UWS 17. Additionally, University of Wisconsin

      System Board of Regents Policy 14-2 requires each school within the system

      to implement institutional procedures consistent with the policy, including

      providing education and training, defining prohibited conduct on the basis of



                                   100
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 101 of 119



                   sex, identifying the institution’s Title IX coordinator, designating responsible

                   employees, and describing available counseling, medical, legal, and other

                   resources for complainants, victims, and accused persons.

       222.    Where a Plaintiff State’s law provide greater protections than the Rule, schools

subject to these laws will need to create parallel code of conduct provisions and enforcement

mechanisms—one addressing “Title IX sexual harassment” and one addressing “non-Title IX

sexual harassment.” See ¶¶ 208–209, supra.

       223.    The Rule will undermine the goals of State laws and regulations by discouraging

reporting of sexual harassment, where, for example, victims do not wish to submit to cross-

examination or disclosure of sensitive information required by the Rule, and by exacerbating the

re-traumatization that could result from multiple rounds of interviews or adversarial cross-

examination by an interested party.

       224.    Certain States require that policies governing K-12 and/or postsecondary schools

be subject to a rigorous regulatory process to include, in some cases, notice and comment

rulemaking. As a result, certain States will face difficulty in updating their regulations or policies

in time to comply with the effective date of the Rule. For example,

               a. California: Rulemaking by the California Department of Education, the

                   California State Board of Education, and the State Superintendent of Public

                   Instruction must comply with the requirements of California’s Administrative

                   Procedure Act. Cal. Gov’t Code § 11340 et seq. These entities will need to

                   engage in rulemaking to amend state policies relating to non-discrimination

                   and complaint procedures for alleged violations of federal program statutes

                   and regulations in California’s schools. Compliance with California’s



                                                 101
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 102 of 119



      Administrative Procedure Act requires public notice of the express terms of

      the proposed regulation and an opportunity for public discussions of proposed

      regulations before regulations can be adopted. Cal. Gov’t Code §§ 11346.2,

      11346.4, 11346.45, 11346.5, 11346.6, 11346.8 .

   b. New Mexico: To comply with the Rule’s new requirements, postsecondary

      schools will have to change their regents, faculty, staff, and student policies,

      as well as the entire discrimination claims process. These changes must be

      made subject to New Mexico’s regulatory requirements, which include a

      period of 30 days at a minimum between publication of a notice of proposed

      rule and a hearing on the rule. NMSA 1978, § 14-4-5.2.

   c. Wisconsin: In Wisconsin, K-12 institutions must provide for a public hearing

      and opportunity for public commentary at a board meeting before the board

      for public schools in a particular district may adopt new non-discrimination

      policies or procedures. Wis. Admin. Code § PI 9.03(3). Similarly,

      administrative rules and procedures affecting the University of Wisconsin

      System of public higher education must go through Wisconsin’s

      administrative rulemaking process, complete with a period of notice of the

      proposed rule and public comment. Prior to allowing a proposed rule to

      proceed to a period of public comment, the Wisconsin Legislative Council

      staff serves as the Administrative Rules Clearinghouse. An agency must

      submit a proposed rule to the Clearinghouse for review and comment, prior to

      holding a public hearing on the rule. The Clearinghouse then assigns a

      Clearinghouse Rule number to the proposed rule and reviews the statutory



                                   102
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 103 of 119



                    authority under which the agency intends to promulgate the rule as well as the

                    form, style and clarity of the rule. The Clearinghouse then submits a

                    Clearinghouse Report to the agency with its comments about the rule.

        225.    The Rule will also harm the States’ sovereign interests by requiring States with

policies and laws that are consistent with Title IX’s anti-discriminatory aims but conflict with the

Rule’s prescriptive grievance process to revise their codes, such as state employment laws,

student privacy laws, and student discipline codes, in order to avoid having their laws preempted

by the Rule, without even providing sufficient time for States to conduct such a review.

        226.    The States also have an interest in participating in the administrative process

governing the Rule’s adoption. The Department promulgated the Rule in a manner that deprived

the States of a meaningful opportunity to participate in this process.

        C. The Rule Will Harm Plaintiff States’ Quasi-Sovereign Interests

        227.    Sexual harassment can lead to serious physical, emotional, psychological, and

other harms. These harms can continue long after an incident or incidents of sexual harassment

and can affect not just the individual subject to harassment, but friends, family members, and

community members.

        228.    These harms are often exacerbated if the individual is forced to relive the incident

of harassment in the context of investigatory, judicial, or other proceedings.

        229.    The Rule will undermine schools’ efforts to combat sexual harassment,

discourage reporting of sexual harassment, and cause increased harm to students and others who

suffer sexual harassment in connection with educational programs.

        230.    In addition to causing harm to individuals who suffer sexual harassment, the Rule

will undermine the educational mission of schools in the Plaintiff States, causing additional harm

to students, faculty, staff, and other residents of the Plaintiff States.
                                                  103
          Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 104 of 119



       231.    The Rule will undermine State efforts to combat sexual harassment and ensure

safe and equal educational experiences for all students. For example,

               a. New Jersey: The New Jersey Attorney General issued revised statewide

                  standards in 2018 on Supporting Victims of Sexual Assault. (AG Directive

                  2018-5). The dissemination and implementation of this Directive included

                  stakeholder meetings with a wide variety of actors in all of New Jersey’s 21

                  counties, including school administrators, victim advocates, and attorneys. In

                  addition, the Office of the Secretary of Higher Education works with the

                  State’s public and private higher education institutions to ensure students have

                  access to high quality education and serves as the lead communication agency

                  on higher education with the Federal government. In 2019, the Governor

                  signed Executive Order 61 (Murphy 2019), establishing a Safe and Inclusive

                  Learning Environment working group (among 4 other groups) that was

                  charged with developing an implementation guide for colleges and

                  universities based on the 2017 NJ Task Force on Campus Sexual Assault

                  report recommendations. The Secretary coordinated this wide variety of

                  stakeholders from the State’s higher education institutions to create an

                  implementation plan including guidelines and best practices for schools

                  carrying out sexual harassment investigations and grievance procedures.

               b. Virginia: In 2014, then Governor Terry McAuliffe issued Executive Order 25,

                  which established the Governor’s Task Force on Combating Campus Sexual

                  Violence. Attorney General Herring chaired the Task Force, which provided a

                  final report and 21 recommendations to the Governor in May 2015. The work



                                              104
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 105 of 119



                      of the Task Force was a collaborative effort that included top state leaders and

                      experts including Virginia’s Secretaries of Education, Health and Human

                      Services, and Public Safety and Homeland Security, representatives from

                      higher education, student leaders, law enforcement, community advocates,

                      and health professionals. The recommendations were designed to provide a

                      safe and equitable learning and teaching environment for students, faculty

                      members, and staff by enhancing institutional response to campus sexual

                      violence with a sensitive and supportive approach to all parties involved.

        232.    The States have a quasi-sovereign interest in protecting the safety and well-being

of their residents.

        233.    Protecting public health is one of the police powers reserved to the States. The

States can reduce future health care costs when they effectively prevent their residents from

being subjected to sexual harassment in their education institutions. The States have an interest

in ensuring that funds are not diverted from other vital State priorities and programs towards

treating increased numbers of sexual harassment victims due to the Rule’s failure to provide

sufficient protections to stop, prevent, and remedy sexual harassment and violence in State

schools.

        234.    The States’ interest is particularly strong in matters relating to the physical safety

of their residents and in those relating to the protection of children. The Rule harms these

interests by leaving many student victims and survivors of sexual harassment without adequate

relief, exacerbating the effects of harassment and resulting in school communities that are less

safe and unable to provide a nondiscriminatory environment, as required by Title IX.




                                                  105
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 106 of 119



                                       CAUSES OF ACTION

                                            COUNT I
                           Agency Action Not in Accordance With Law
                              (5 U.S.C. § 706(2)(A), (C)) – Title IX

          235.   Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

          236.   Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be . . . not in accordance with law.” 5 U.S.C. § 706(2)(A).

       237.      Title IX provides that no person in the United States shall “be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance” on “the basis of sex.” 20 U.S.C.

§ 1681.

       238.      The purpose of Title IX is “to provide individual citizens effective protection

against” discriminatory practices. Cannon v. Univ. of Chicago, 441 U.S. 677, 704 (1979). Title

IX ensures that no student is excluded from participation in or denied the benefits of an

education because of sexual harassment.

          239.   Congress created a robust administrative enforcement scheme for enforcing Title

IX’s prohibition on discrimination on the basis of sex.

          240.   The Rule violates Title IX in numerous ways, including by:

                 a. Narrowing the definition of sexual harassment;

                 b. Narrowing Title IX to apply only when sexual harassment occurs in a school’s

                    education program or activity and inside the United States;

                 c. Requiring a complainant to be “participating in or attempting to participate in

                    the education program or activity” of the school at the time a formal

                    complaint is filed; and
                                                 106
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 107 of 119



               d. Placing schools at greater risk of losing federal funding if they fail to strictly

                   satisfy every element of the Rule’s prescriptive grievance process than if they

                   respond to sexual harassment in a manner that is just short of clearly

                   unreasonable.

       241.    Defendants have acted in violation of Title IX and the APA. The Rule is therefore

unlawful and must be set aside.

                                          COUNT II
                        Agency Action in Excess of Statutory Authority
                               (5 U.S.C. § 706(2)(C)) – Title IX

       242.    Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       243.    Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be in excess of statutory jurisdiction, authority, or limitations,

or short of statutory right.” 5 U.S.C. § 706(2)(C).

       244.    In Title IX, Congress authorized the Department only to issue rules and

regulations that “effectuate the [substantive] provisions of” Title IX. 20 U.S.C. § 1682.

       245.    Although the Department relied on this authority in issuing the Rule, the Rule

does not “effectuate” Title IX. The following provisions, among others, do not effectuate Title

IX’s prohibition of discrimination on the basis of sex:

               a. Mandating that schools dismiss formal complaints if “the conduct alleged in

                   the formal complaint would not constitute sexual harassment as defined in

                   § 106.30 even if proved, did not occur in the recipient’s education program or

                   activity, or did not occur against a person in the United States”; and




                                                107
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 108 of 119



               b. Mandating prescriptive grievance procedures for primary and secondary

                   education that override local school discipline policies and practices that meet

                   Supreme Court standards and allow for the flexibility needed to maintain

                   safety.

       246.    Defendants have exceeded their statutory authority in violation of Title IX and the

APA. The Rule is therefore unlawful and must be set aside.

                                        COUNT III
      Agency Action Not in Accordance With Law & in Excess of Statutory Authority
                           (5 U.S.C. § 706(2)(A), (C)) – FERPA

       247.    Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       248.    Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be . . . not in accordance with law” or “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(A), (C).

       249.    Defendants are charged with enforcing both Title IX and FERPA.

       250.    FERPA prohibits the “release” of student “education records” without the written

consent of the student (or parent, where applicable). 20 U.S.C. § 1232g(b).

       251.    Schools must comply with FERPA when handling a Title IX matter. Subject to a

limited exception, FERPA applies to Title IX disciplinary investigations, protecting the

education records of all students involved.

       252.    The Rule violates FERPA by requiring schools to provide student education

records beyond what is allowed by FERPA.




                                                 108
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 109 of 119



       253.    Defendants lack authority to implement these non-conflicting statutes in a way

that creates a conflict and to resolve that conflict by superseding FERPA via a Title IX

regulation.

       254.    Defendants have exceeded their statutory authority and acted in violation of

FERPA and the APA. The Rule is therefore unlawful and must be set aside.

                                       COUNT IV
          Agency Action That Is Arbitrary, Capricious, and an Abuse of Discretion
                                  (5 U.S.C. § 706(2)(A))

       255.    Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       256.    Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, [and] an abuse of discretion.”

5 U.S.C. § 706(2)(A).

       257.    A rule is arbitrary and capricious if, for example, the agency has “relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” Motor Vehicle Mfrs. Ass’n of the U.S. v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983).

       258.    The following aspects of the Rule, among others, are arbitrary and capricious:

               a. Requiring all schools to comply with the Rule by August 14, 2020;

               b. Creating inconsistent requirements between the Rule’s preamble and the Rule

                   itself;

               c. Proscribing standards for Title IX that are inconsistent with other civil rights

                   laws applicable in schools;
                                                 109
Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 110 of 119



   d. Imposing requirements inconsistent with the Clery Act/VAWA by preventing

      schools from timely and effectively fulfilling their obligations under these

      statutes to investigate allegations of sexual assault both on and off campus;

   e. Narrowing the definition of sexual harassment;

   f. Limiting Title IX’s protections to sexual harassment that occurs in a school’s

      education program or activity or inside the United States;

   g. Requiring a complainant to be participating in or attempting to participate in a

      school’s education program or activity for a formal complaint to be filed;

   h. Establishing other complaint filing barriers without regard to the unique needs

      of K-12 students;

   i. Mandating that schools dismiss formal complaints if “the conduct alleged in

      the formal complaint would not constitute sexual harassment as defined in

      § 106.30 even if proved, did not occur in the recipient’s education program or

      activity, or did not occur against a person in the United States,” but allowing

      schools to take action under other provisions of their code of conduct;

   j. Limiting the remedies that a school can issue to only those directly applicable

      to the complainant and for the limited purpose of “restoring or preserving

      access” to the school;

   k. Requiring postsecondary schools to provide live hearings with direct, oral

      cross-examination by a party’s advisor, even if the complainant or respondent

      is a minor;

   l. Requiring postsecondary schools to provide parties with advisors to conduct

      direct, oral cross-examination;



                                   110
          Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 111 of 119



               m. Requiring postsecondary schools to make immediate evidentiary decisions on

                  the record during live hearings;

               n. Preventing postsecondary schools from considering any statement unless the

                  party or witness submits to live, direct, oral cross-examination;

               o. Preventing K-12 schools from placing reasonable limitations on the parties’

                  ability to discuss the allegations under investigation;

               p. Requiring all schools to provide parties with all evidence directly related to

                  the allegations, without regard for relevance, confidentiality, the protection of

                  witnesses (who may be young minors), or the implications of sharing sensitive

                  information with and about young children;

               q. Prohibiting only school publications that “state” a discriminatory purpose or

                  intent;

               r. Eliminating the notice requirement for institutions controlled by a religious

                  organization; and

               s. Intentionally disregarding critical costs, providing inadequate and flawed

                  assessments of the costs necessary to comply with the Rule, and providing

                  inadequate justification for costs that the Rule imposes on schools.

       259.    In promulgating the Rule, Defendants have acted in a manner that is arbitrary,

capricious, and an abuse of discretion in violation of the APA. The Rule is therefore unlawful

and must be set aside.




                                               111
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 112 of 119



                                       COUNT V
                     Without Observance of Procedure Required by Law
                                  (5 U.S.C. § 706(2)(D))

       260.    Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       261.    Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be without observance of procedure required by law.”

5 U.S.C. § 706(2)(D).

       262.    In issuing substantive rules, federal agencies are required to follow the notice and

comment process set forth in the APA.

       263.    The agency must publish a “[g]eneral notice of proposed rule making” in the

Federal Register. 5 U.S.C. § 553(b). That notice must describe “either the terms or substance of

the proposed rule or a description of the subjects and issues involved.” 5 U.S.C. § 553(b)(3).

       264.    The agency must further provide “interested persons” an “opportunity to

participate in the rule making through submission of written data, views, or arguments with or

without opportunity for oral presentation.” 5 U.S.C. § 553(c).

       265.    To comply with the APA’s notice-and-comment requirements, the agency’s final

rule must be “a ‘logical outgrowth’ of the agency’s proposed regulations.” Ass’n of Private

Sector Colleges & Universities v. Duncan, 681 F.3d 427, 442 (D.C. Cir. 2012). The agency

“must itself provide notice of a regulatory proposal.” Id. at 462 (internal quotation marks

omitted). A final rule is not a logical outgrowth if “interested parties would have had to divine

[the agency’s] unspoken thoughts, because the final rule was surprisingly distant from the

proposed rule.” Id. at 461 (internal quotation marks omitted).

       266.    The Rule is not a logical outgrowth of the notice of proposed rulemaking.

Specifically, the notice of proposed rulemaking failed to provide notice of provisions:
                                                112
          Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 113 of 119



               a. Explicitly preempting state and local laws that conflict with certain sections of

                   the Rule;

               b. Allowing for schools to consolidate complaints;

               c. Allowing for dismissal if a respondent is no longer enrolled or employed by

                   the recipient;

                d. Creating a new confidentiality provision that is internally inconsistent with

                    the existing confidentiality regulation already incorporated by reference from

                    Title VI;

               e. Prohibiting students from filing complaints if they are not participating in or

                   attempting to participate in an education program or activity at the time of

                   complaint filing; and

               f. Purporting to make portions or sections of the Rule severable.

       267.    In addition, “[u]nder APA notice and comment requirements, among the

information that must be revealed for public evaluation are the technical studies and data upon

which the agency relies in its rulemaking.” Am. Radio Relay League, Inc. v. F.C.C., 524 F.3d

227, 236 (D.C. Cir. 2008) (internal quotation marks and brackets omitted). Agencies must

provide these studies during the rulemaking “in order to afford interested persons meaningful

notice and an opportunity for comment.” Id. at 237. “[A]n agency [also] commits serious

procedural error when it fails to reveal portions of the technical basis for a proposed rule in time

to allow for meaningful commentary.” Solite Corp. v. EPA, 952 F.2d 473, 484 (D.C. Cir. 1991).

       268.    Defendants failed to provide interested parties with methodology for its cost-

benefit analysis and the technical reports and data on which the agency relied in preparing the




                                                113
          Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 114 of 119



notice of proposed rulemaking. This prevented Plaintiff States and others from meaningfully

commenting on the Department’s estimates.

       269.    In promulgating a final rule, the agency must provide a statement of the “basis

and purpose.” 5 U.S.C. § 553(c). In this statement, the agency must “respond in a reasoned

manner” to all public comments “that raise significant problems.” Am. Coll. of Emergency

Physicians v. Price, 264 F. Supp. 3d 89, 94 (D.D.C. 2017) (quoting City of Waukesha v. EPA,

320 F.3d 228, 257 (D.C. Cir. 2003)). “[F]ailure to address these comments, or at best its attempt

to address them in a conclusory manner, is fatal to its defense.” Ass’n of Private Sector Colleges

& Universities v. Duncan, 681 F.3d 427, 449 (D.C. Cir. 2012) (cleaned up).

       270.    Among others, the Department failed to provide an adequate explanation for:

               a. Prohibiting only school publications that “state” a discriminatory purpose or

                   intent;

               b. Eliminating the notice requirement for institutions controlled by a religious

                   organization; and

               c. Not providing interested parties with technical reports and data on which the

                   agency relied in preparing the notice of proposed rulemaking.

       271.    Any rule issued under Title IX must be approved by the President of the United

States, who has delegated this authority to the Attorney General of the United States. 20 U.S.C.

§ 1682; Exec. Order No. 12,250, § 1-1, 45 Fed. Reg. 72,995 (Nov. 2, 1980).

       272.    The Rule does not state that it was approved by the Attorney General of the

United States or his designate.

       273.    In promulgating the Rule, Defendants have failed to follow the procedural

requirements of the APA and Title IX. The Rule is therefore unlawful and must be set aside.



                                               114
            Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 115 of 119



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff States request that this Court enter judgment in their favor and

grant the following relief:

       a.      Postpone the effective date of the Rule pending judicial review under 5 U.S.C.

               § 705;

       b.      Declare the Rule unlawful pursuant to 5 U.S.C. § 706(2)(A), (C), & (D);

       c.      Preliminarily and permanently enjoin the Department and its officers, employees,

               and agents from applying and enforcing the Rule;

       d.      Vacate and set aside the Rule;

       e.      Award Plaintiff States reasonable costs and expenses, including attorneys’ fees;

               and

       f.      Grant such other and further relief as the Court deems just and proper.

Respectfully submitted,
JOSH SHAPIRO                                          GURBIR S. GREWAL
Attorney General                                      Attorney General
Commonwealth of Pennsylvania                          State of New Jersey
MICHAEL J. FISCHER (D.C. Bar No.                      MAYUR P. SAXENA
498539)                                               Assistant Attorney General
Chief Deputy Attorney General
                                                      /s/ Marie Soueid
 /s/ Aimee D. Thomson                                 MARIE SOUEID
AIMEE D. THOMSON (D.C. Bar No.                        ESTELLE BRONSTEIN
1045758)                                              EMILY WANGER
RYAN B. SMITH                                         Deputy Attorneys General
JACOB B. BOYER                                        New Jersey Attorney General’s Office
Deputy Attorneys General                              Richard J. Hughes Justice Complex
Office of Attorney General                            25 Market Street
1600 Arch Street                                      Trenton, NJ 08625
Suite 300                                             (609) 775-5846
Philadelphia, PA 19103                                Marie.Soueid@law.njoag.gov
(267) 374-2787                                        Attorneys for Plaintiff State of New Jersey
athomson@attorneygeneral.gov
Attorneys for Plaintiff Commonwealth of
Pennsylvania

                                                115
           Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 116 of 119



XAVIER BECERRA                                KATHLEEN JENNINGS
Attorney General of California                Attorney General
State of California                           State of Delaware
MICHAEL NEWMAN
Senior Assistant Attorney General             /s/ Christian Douglas Wright
CHRISTINE CHUANG                              CHRISTIAN DOUGLAS WRIGHT
Supervising Deputy Attorney General           Director of Impact Litigation
                                              Delaware Department of Justice
/s/ Laura Faer                                820 N. French Street, 5th Floor
LAURA FAER                                    Wilmington, DE 19801
CHRISTINA RIEHL                               (302) 577-8600
MARISOL LEÓN                                  christian.wright@delaware.gov
SHUBHRA SHIVPURI                              Attorney for Plaintiff State of Delaware
SRIVIDYA PANCHALAM
Deputy Attorneys General
California Attorney General’s Office          KARL A. RACINE
1515 Clay Street, 20th Floor                  Attorney General
Oakland, CA 94612-0552                        District of Columbia
(510) 879-3305
Laura.Faer@doj.ca.gov                         /s/ Kathleen Konopka
Attorneys for Plaintiff State of California   KATHLEEN KONOPKA (D.C. Bar No.
                                              495257)
                                              Deputy Attorney General, Public Advocacy
PHILIP J. WEISER                              Division
Attorney General                              MICHELLE THOMAS (D.C. Bar No. 993514)
State of Colorado                             Chief, Civil Rights Section, Public Interest
                                              Division
/s/ Eric R. Olson                             BRENDAN DOWNES (D.C. Bar No. 187888)
ERIC R. OLSON                                 NICOLE HILL (D.C. Bar No. 888324938)
Solicitor General                             SAMANTHA HALL*
MARTHA FULFORD (D.C. Bar No. 101194)          KATE VLACH (D.C. Bar No. 1671390)
First Assistant Attorney General              Assistant Attorneys General
1300 Broadway, 10th Floor                     Office of the Attorney General for the District
Denver, CO 80203                              of Columbia
(720) 508-6000                                441 4th St., N.W.
eric.olson@coag.gov                           Suite 630S
martha.fulford@coag.gov                       Washington, DC 20001
Attorneys for Plaintiff State of Colorado     (202) 724-6610
                                              Kathleen.Konopka@dc.gov
                                              *
                                                Practicing in the District of Columbia under
                                              the direct supervision of Michelle D. Thomas, a
                                              member of the D.C. Bar. See D.C. Court of
                                              Appeals Rule 49(c).
                                              Attorneys for Plaintiff District of Columbia
          Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 117 of 119



KWAME RAOUL                                          DANA NESSEL
Attorney General                                     Attorney General
State of Illinois                                    State of Michigan

/s/ Alison V. Hill                                   /s/ Fadwa A. Hammoud
ALISON V. HILL                                       FADWA A. HAMMOUD
LIZA ROBERSON-YOUNG                                  Solicitor General
GRETCHEN HELFRICH                                    TONI L. HARRIS
Assistant Attorneys General                          NEIL GIOVANATTI
Office of the Attorney General State of Illinois     Assistant Attorneys General
100 W. Randolph St.                                  Michigan Department of Attorney General
Chicago, IL, 60601                                   P.O. Box 30758
(312) 814-3954                                       Lansing, MI 48909
ahill@atg.state.il.us                                (517) 335-7603
Attorneys for Plaintiff State of Illinois            HammoudF1@michigan.gov
                                                     Harrist19@michigan.gov
                                                     GiovanattiN@michigan.gov
MAURA HEALEY                                         Attorneys for Plaintiff State of Michigan
Attorney General
Commonwealth of Massachusetts
                                                     KEITH ELLISON
/s/ Angela R. Brooks                                 Attorney General
ANGELA R. BROOKS                                     State of Minnesota
ABIGAIL B. TAYLOR
ABRISHAM ESHGHI                                      /s/ Kevin Finnerty
Assistant Attorneys General                          KEVIN FINNERTY
Office of the Attorney General                       KATHRYN WOODRUFF
One Ashburton Place                                  Assistant Attorneys General
Boston, MA 02108                                     445 Minnesota Street, Suite 1400
(617) 963-2590                                       St. Paul, MN 55101-2131
angela.brooks@mass.gov                               (651) 757-1058 (Voice)
Attorneys for Plaintiff Commonwealth of              (651) 757-1361 (Voice)
Massachusetts                                        kevin.finnerty@ag.state.mn.us
                                                     kathryn.woodruff@ag.state.mn.us
                                                     Attorneys for Plaintiff State of Minnesota




                                                   117
          Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 118 of 119



HECTOR BALDERAS                                    PETER F. NERONHA
Attorney General                                   Attorney General
State of New Mexico                                State of Rhode Island

/s/ Tania Maestas                                  /s/ Shannon L. Haibon
TANIA MAESTAS                                      SHANNON L. HAIBON
Chief Deputy Attorney General                      Special Assistant Attorney General
PO Drawer 1508                                     150 South Main Street
Santa Fe, NM 87504-1508                            Providence, RI 02903
(505) 490-4060                                     (401) 274-4400 Ext. 2018
tmaestas@nmag.gov                                  shaibon@riag.ri.gov
Attorney for Plaintiff State of New Mexico         Attorney for Plaintiff State of Rhode Island


JOSHUA H. STEIN                                    THOMAS J. DONOVAN, JR.
Attorney General                                   Attorney General
State of North Carolina                            State of Vermont
                                                   JOSHUA R. DIAMOND
/s/ Sripriya Narasimhan                            Deputy Attorney General
SRIPRIYA NARASIMHAN (D.C. Bar No:
1029549)                                           /s/ Rachel E. Smith
Deputy General Counsel                             RACHEL E. SMITH
North Carolina Department of Justice               JULIO A. THOMPSON
114 W. Edenton Street                              Assistant Attorneys General
Raleigh, NC 27603                                  Vermont Attorney General’s Office
(919) 716-6400                                     109 State Street
SNarasimhan@ncdoj.gov                              Montpelier, VT 05609
Attorney for Plaintiff State of North Carolina     (802) 828-3171
                                                   rachel.e.smith@vermont.gov
                                                   julio.thompson@vermont.gov
ELLEN F. ROSENBLUM                                 Attorneys for Plaintiff State of Vermont
Attorney General
State of Oregon

/s/ Elleanor H. Chin
ELLEANOR H. CHIN
Senior Assistant Attorney General
Oregon Department of Justice
1162 Court Street NE
Salem, OR 97301
(503) 947-4700
elleanor.chin@doj.state.or.us
Attorney for Plaintiff State of Oregon




                                                 118
          Case 1:20-cv-01468 Document 1 Filed 06/04/20 Page 119 of 119



MARK R. HERRING                                 JOSHUA L. KAUL
Attorney General                                Attorney General
Commonwealth of Virginia                        State of Wisconsin

/s/ Jessica Merry Samuels                       /s/ Jeffery A. Simcox
JESSICA MERRY SAMUELS (D.C. Bar No.             ANNE M. BENSKY
1552258)                                        Assistant Attorney General
Assistant Solicitor General                     JEFFERY A. SIMCOX
Office of the Attorney General                  Assistant Attorney General
202 North Ninth Street                          Wisconsin Department of Justice
Richmond, VA 23219                              Post Office Box 7857
(804) 786-6835                                  Madison, WI 53707-7857
solicitorgeneral@oag.state.va.us                (608) 264-9451 (Bensky)
Attorney for Plaintiff Commonwealth of          (608) 266-3861 (Simcox)
Virginia                                        benskyam@doj.state.wi.us
                                                simcoxja@doj.state.wi.us
                                                Attorneys for Plaintiff State of Wisconsin
ROBERT W. FERGUSON
Attorney General
State of Washington

/s/ Kristin Beneski
KRISTIN BENESKI
Assistant Attorney General
AILEEN HUANG
Deputy Attorney General
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7744
kristin.beneski@atg.wa.gov
aileen.huang@atg.wa.gov
Attorneys for Plaintiff State of Washington




                                              119
